 



EXECUTION COPY

Exhibit 10.73

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JUNE 30, 2004

AMONG

ACTION PERFORMANCE COMPANIES, INC.,
ACTION RACING COLLECTABLES, INC.,
ACTION SPORTS IMAGE, L.L.C.,
FUNLINE MERCHANDISE COMPANY, INC.,
JEFF HAMILTON COLLECTION, INC.
MCARTHUR TOWEL AND SPORTS, INC.,
RACING COLLECTABLES CLUB OF AMERICA, INC.,
AND
TREVCO TRADING CORP.

AS BORROWERS,

THE LOAN PARTIES PARTY HERETO,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

BANK ONE, NA (MAIN OFFICE CHICAGO),
AS AGENT AND LC ISSUER

AND

BANC ONE CAPITAL MARKETS, INC.,
AS LEAD ARRANGER AND SOLE BOOK RUNNER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     2   ARTICLE II THE FACILITY     28  
2.1
  The Facility     28  
 
2.1.1   Revolving Loans     28  
 
2.1.2   Facility LCs     31  
 
2.1.3   Non-Ratable Loans     36  
 
2.1.4   Protective Advances and Overadvances     37  
 
2.1.5   Term A Loans     38  
 
2.1.6   Term B Loans     39  
2.2
  Ratable Loans; Risk Participation     39  
2.3
  Payment of the Obligations     40  
2.4
  Minimum Amount of Each Advance     40  
2.5
  Funding Account     40  
2.6
  Reliance Upon Authority; No Liability     40  
2.7
  Conversion and Continuation of Outstanding Advances     40  
2.8
  Telephonic Notices     41  
2.9
  Notification of Advances, Interest Rates and Repayments     41  
2.10
  Fees     41  
2.11
  Interest Rates     42  
2.12
  Eurodollar Advances Post Default; Default Rates     42  
2.13
  Interest Payment Dates; Interest and Fee Basis     43  
2.14
  Voluntary Prepayments     43  
2.15
  Mandatory Prepayments     43  
2.16
  Termination of the Facility     45  
2.17
  Method of Payment     46  
2.18
  Apportionment, Application, and Reversal of Payments     47  
2.19
  Settlement     48  
2.20
  Indemnity for Returned Payments     49  
2.21
  Noteless Agreement; Evidence of Indebtedness     49  
2.22
  Lending Installations     50  
2.23
  Non-Receipt of Funds by the Agent; Defaulting Lenders     50  
2.24
  Limitation of Interest     51  
2.25
  Borrower’s Reduction of Commitment     53   ARTICLE III YIELD PROTECTION;
TAXES     53  
3.1
  Yield Protection     53  
3.2
  Changes in Capital Adequacy Regulations     54  
3.3
  Availability of Types of Advances     54  
3.4
  Funding Indemnification     54  
3.5
  Taxes     55  
3.6
  Lender Statements; Survival of Indemnity     57  
3.7
  Replacement of Lender     57  

i



--------------------------------------------------------------------------------



 



              ARTICLE IV CONDITIONS PRECEDENT     58  
4.1
  Effectiveness     58  
4.2
  Each Credit Extension     61   ARTICLE V REPRESENTATIONS AND WARRANTIES     61
 
5.1
  Existence and Standing     61  
5.2
  Authorization and Validity     62  
5.3
  No Conflict; Government Consent     62  
5.4
  Security Interest in Collateral     62  
5.5
  Financial Statements     62  
5.6
  Material Adverse Change     63  
5.7
  Taxes     63  
5.8
  Litigation and Contingent Obligations     63  
5.9
  Capitalization and Subsidiaries     63  
5.10
  ERISA     64  
5.11
  Accuracy of Information     64  
5.12
  Names; Prior Transactions     64  
5.13
  Regulation U     64  
5.14
  Material Agreements     64  
5.15
  Compliance With Laws     64  
5.16
  Ownership of Properties     65  
5.17
  Plan Assets; Prohibited Transactions     65  
5.18
  Environmental Matters     65  
5.19
  Investment Company Act     65  
5.20
  Public Utility Holding Company Act     65  
5.21
  Bank Accounts     65  
5.22
  Indebtedness     65  
5.23
  Affiliate Transactions     65  
5.24
  Real Property; Leases     66  
5.25
  Intellectual Property Rights     66  
5.26
  Insurance     66  
5.27
  Solvency     66  
5.28
  Subordinated Indebtedness     67  
5.29
  Post-Retirement Benefits     67  
5.30
  Common Enterprise     67  
5.31
  Reportable Transaction     67  
5.32
  Labor Disputes     67   ARTICLE VI COVENANTS     68  
6.1
  Financial and Collateral Reporting     68  
6.2
  Use of Proceeds     71  
6.3
  Notices     71  
6.4
  Conduct of Business     73  
6.5
  Taxes     74  
6.6
  Payment of Indebtedness and Other Liabilities     74  
6.7
  Insurance     74  

ii



--------------------------------------------------------------------------------



 



             
6.8
  Compliance with Laws     76  
6.9
  Maintenance of Properties and Intellectual Property Rights     76  
6.10
  Inspection     76  
6.11
  Appraisals     77  
6.12
  Communications with Accountants     77  
6.13
  Collateral Access Agreements and Real Estate Purchases     77  
6.14
  Deposit Account Control Agreements     77  
6.15
  Additional Collateral; Further Assurances     77  
6.16
  Dividends     79  
6.17
  Indebtedness     79  
6.18
  Capital Structure     81  
6.19
  Merger     81  
6.20
  Sale of Assets     81  
6.21
  Investments and Acquisitions     81  
6.22
  Liens     82  
6.23
  Change of Name or Location; Change of Fiscal Year     84  
6.24
  Affiliate Transactions     84  
6.25
  Amendments to Agreements     84  
6.26
  Prepayment of Indebtedness; Subordinated Indebtedness     84  
6.27
  Financial Contracts     85  
6.28
  Capital Expenditures     85  
6.29
  Financial Covenants     85  
 
6.29.1   Fixed Charge Coverage Ratio     85  
 
6.29.2   Minimum Tangible Net Worth     85  
6.30
  Depository Banks     86  
6.31
  Sale of Accounts     86  
6.32
  Convertible Note Repurchase     86   ARTICLE VII DEFAULTS     86   ARTICLE
VIII REMEDIES; WAIVERS AND AMENDMENTS     90  
8.1
  Remedies     90  
8.2
  Waivers by Loan Parties     91  
8.3
  Amendments     91  
8.4
  Preservation of Rights     93   ARTICLE IX GENERAL PROVISIONS     94  
9.1
  Survival of Representations     94  
9.2
  Governmental Regulation     94  
9.3
  Headings     94  
9.4
  Entire Agreement     94  
9.5
  Several Obligations; Benefits of this Agreement     94  
9.6
  Expenses; Indemnification     94  
9.7
  Numbers of Documents     96  
9.8
  Accounting     97  
9.9
  Severability of Provisions     97  
9.10
  Nonliability of Lenders     97  

iii



--------------------------------------------------------------------------------



 



             
9.11
  Confidentiality     97  
9.12
  Nonreliance     98  
9.13
  Disclosure     98  
9.14
  Amendment and Restatement     99   ARTICLE X THE AGENT     99  
10.1
  Appointment; Nature of Relationship     99  
10.2
  Powers     99  
10.3
  General Immunity     99  
10.4
  No Responsibility for Credit Extensions, Recitals, etc.     100  
10.5
  Action on Instructions of the Lenders     100  
10.6
  Employment of Agents and Counsel     100  
10.7
  Reliance on Documents; Counsel     100  
10.8
  Agent’s Reimbursement and Indemnification     101  
10.9
  Notice of Default     101  
10.10
  Rights as a Lender     101  
10.11
  Lender Credit Decision     102  
10.12
  Successor Agent     102  
10.13
  Delegation to Affiliates     103  
10.14
  Execution of Loan Documents     103  
10.15
  Collateral Matters     103  
10.16
  Co-Agents, Documentation Agent, Syndication Agent, etc.     105   ARTICLE XI
SETOFF; RATABLE PAYMENTS     105  
11.1
  Setoff     105  
11.2
  Ratable Payments     106   ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS     106  
12.1
  Successors and Assigns     106  
12.2
  Participations     107  
12.3
  Assignments     107  
12.4
  Dissemination of Information     109  
12.5
  Tax Treatment     109  
12.6
  Assignment by LC Issuer     109   ARTICLE XIII NOTICES     110  
13.1
  Notices; Effectiveness; Electronic Communications     110  
13.2
  Change of Address, Etc.     111   ARTICLE XIV COUNTERPARTS     111   ARTICLE
XV GUARANTY     111  
15.1
  Guaranty     111  
15.2
  Guaranty of Payment     112  
15.3
  No Discharge or Diminishment of Guaranty     112  
15.4
  Defenses Waived     113  
15.5
  Rights of Subrogation     114  

iv



--------------------------------------------------------------------------------



 



             
15.6
  Reinstatement; Stay of Acceleration     114  
15.7
  Information     114  
15.8
  Termination     114  
15.9
  Taxes     114  
15.10
  Severability     115  
15.11
  Contribution     115  
15.12
  Lending Installations     116  
15.13
  Liability Cumulative     116   ARTICLE XVI CHOICE OF LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL     116  
16.1
  CHOICE OF LAW     116  
16.2
  CONSENT TO JURISDICTION     116  
16.3
  WAIVER OF JURY TRIAL     117   ARTICLE XVII THE BORROWER REPRESENTATIVE    
117  
17.1
  Appointment; Nature of Relationship     117  
17.2
  Powers     117  
17.3
  Employment of Agents     117  
17.4
  Notices     117  
17.5
  Successor Borrower Representative     117  
17.6
  Execution of Loan Documents; Aggregate Borrowing Base Certificate     118  
17.7
  Reporting     118   EXHIBIT A BORROWING NOTICE     1   EXHIBIT B
CONVERSION/CONTINUATION NOTICE     1   EXHIBIT C REVOLVING NOTE     1   EXHIBIT
C-2 TERM A NOTE     1   EXHIBIT C-3 TERM B NOTE     1   EXHIBIT D FORM OF
OPINION     1   EXHIBIT E COMPLIANCE CERTIFICATE     1  
 
  SCHEDULE I TO COMPLIANCE CERTIFICATE     1  
 
  SCHEDULE II TO COMPLIANCE CERTIFICATE     1  
 
  SCHEDULE III TO COMPLIANCE CERTIFICATE     1   EXHIBIT F JOINDER AGREEMENT    
1   EXHIBIT G ASSIGNMENT AND ASSUMPTION AGREEMENT     1   EXHIBIT H BORROWING
BASE CERTIFICATE     1   EXHIBIT I AGGREGATE BORROWING BASE CERTIFICATE     1  

v



--------------------------------------------------------------------------------



 



              EXHIBIT J FORM OF TOTAL INSTRUMENT INCREASE CERTIFICATE     1  
EXHIBIT K FORM OF ADDITIONAL LENDER CERTIFICATE     1  
 
  SCHEDULE 5.8 LITIGATION AND CONTINGENT OBLIGATIONS     1  
 
  SCHEDULE 5.9 CAPITALIZATION AND SUBSIDIARIES     1  
 
  SCHEDULE 5.12 NAMES; PRIOR TRANSACTIONS     1  
 
  SCHEDULE 5.14 MATERIAL AGREEMENTS     1  
 
  SCHEDULE 5.16 OWNERSHIP OF PROPERTIES     1  
 
  SCHEDULE 5.22 INDEBTEDNESS     1  
 
  SCHEDULE 5.23 AFFILIATE TRANSACTIONS     1  
 
  SCHEDULE 5.24 REAL PROPERTY; LEASES     1  
 
  SCHEDULE 5.25 INTELLECTUAL PROPERTY RIGHTS     1  
 
  SCHEDULE 5.26 INSURANCE     1  
 
  SCHEDULE 5.32 LABOR MATTERS     1  
 
  SCHEDULE 6.3(P) MATERIAL LICENSES     1  
 
  SCHEDULE 6.21 OTHER INVESTMENTS     1  
 
  SCHEDULE 6.22 LIENS     1  

vi



--------------------------------------------------------------------------------



 



AMENEDED AND RESTATED
CREDIT AGREEMENT

     This Amended and Restated Credit Agreement, dated as of June 30, 2004, is
among Action Performance Companies, Inc., an Arizona corporation (“APC” or
“Company”), Action Racing Collectables, Inc., an Arizona corporation (“ARC”),
Action Sports Image, L.L.C., an Arizona limited liability company (“ASI”),
Funline Merchandise Company, Inc., a California corporation (“Funline”), Jeff
Hamilton Collection, Inc., an Arizona corporation (“Hamilton”), McArthur Towel
and Sports, Inc., an Arizona corporation (“McArthur”), Racing Collectables Club
of America, Inc., an Arizona corporation (“RCCA”)and Trevco Trading Corp., an
Arizona corporation (“Trevco”), each as a Borrower, the other Loan Parties, the
Lenders and Bank One, NA, a national banking association with its main office in
Chicago, Illinois, as an LC Issuer and as the Agent.

RECITALS

     WHEREAS, previous hereto, the Company, the other Borrowers, certain
lenders, certain guarantors, and Bank One, NA, as agent entered into the
Original Loan Agreement (as defined herein), which Original Loan Agreement has
since been amended, modified, extended, renewed and restructured from time to
time;

     WHEREAS, the Borrowers have requested that the lenders amend, restate,
modify, extend, renew and restructure the loans made pursuant to the Original
Loan Agreement to admit additional Persons as borrowers, guarantors and lenders,
as the case may be, and make available to the Borrowers loans and other
extensions of credit, on the terms and conditions set forth herein in an
aggregate original principal amount not to exceed $75,000,000 as of the Closing
Date (subject to a potential increase of up to $20,000,000 as further set forth
herein), which extensions of credit will be used by the Borrowers for the
purposes set forth in Section 6.2;

     WHEREAS, the Borrowers and the other Loan Parties have agreed to secure all
of their obligations under the Loan Documents by granting to the Agent, on
behalf of the Lenders, a security interest in and lien upon the Collateral as
set forth in the Collateral Documents; and

     WHEREAS, the Guarantors have agreed to guarantee all of the Obligations of
the Borrowers under the Loan Documents to the Agent and the Lenders as set forth
in the Guaranty;

     NOW THEREFORE, in consideration of these premises and the terms and
conditions set forth in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby amend and completely restate the Original Loan Agreement, effective as
of the Closing Date (as defined below), and do hereby agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS

     As used in this Agreement:

     “Account” shall have the meaning given to such term in the Security
Agreement.

     “Account Debtor” means any Person obligated on an Account.

     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Capital
Stock of a Person which has ordinary voting power for the election of directors
or other similar management personnel of a Person (other than Capital Stock
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Capital Stock of a Person.

     “Advance” means a borrowing hereunder, (a) made by some or all of the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term Advance shall include
Non-Ratable Loans, Overadvances and Protective Advances unless otherwise
expressly provided.

     “Affected Lender” is defined in Section 3.7.

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of the voting Capital Stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

     “Agent” means Bank One in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

     “Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of
all of the Borrowers.

     “Aggregate Borrowing Base Certificate” means a certificate signed by an
Authorized Person of the Borrower Representative in the form of Exhibit I or
another form which is acceptable to the Agent in its sole discretion.

     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Commitment shall

2



--------------------------------------------------------------------------------



 



on the Closing Date be in the amount of $75,000,000, which may be subsequently
increased pursuant to the terms and conditions set forth herein, by an amount
not to exceed $20,000,000 as a result of the occurrence of a Revolving
Commitment Adjustment Event.

     “Aggregate Credit Exposure” means, at any time, the aggregate of the Credit
Exposure of all the Lenders.

     “Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

     “Agreement” means this Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (a) the Prime Rate for such day and (b) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which fees accrue on Available Revolving Commitment at such time as set forth in
the Pricing Schedule.

     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “Arranger” means Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as Lead Arranger and Sole Book Runner.

     “Article” means an article of this Agreement unless another document is
specifically referenced.

     “Assignment Agreement” is defined in Section 12.3(a).

     “Authorized Person” means any of David Martin, Stephanie Caldwell or any
other Person from time to time so authorized by Borrower Representative in a
writing signed by the Chief Financial Officer of Borrower Representative.

     “Availability” means, with respect to all of the Borrowers, at any time, an
amount equal to the lesser of (a) the Revolving Commitment and (b) the Aggregate
Borrowing Base, in each case, minus the Aggregate Revolving Exposure.

     “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Aggregate Revolving Exposure at such time.

3



--------------------------------------------------------------------------------



 



     “Bank One” means Bank One, NA, a national banking association, with its
main office in Chicago, Illinois, in its individual capacity, and its
successors.

     “Banking Services” means each and any of the following bank services
provided to any Loan Party by Bank One or any of its Affiliates: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

     “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

     “Banking Services Reserves” means all Reserves which the Agent from time to
time establishes in its Permitted Discretion for Banking Services then provided
or outstanding.

     “Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.)
as amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.

     “Borrower” or “Borrowers” means, individually or collectively, the Company,
ARC, ASI, Funline, Hamilton, McArthur, RCCA and Trevco and their respective
successors and assigns.

     “Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XVII.

     “Borrowing Base” means, at any time, with respect to each Borrower, the sum
of (a) 100% of Eligible Cash Collateral, (b) 85% of such Borrower’s Eligible
Accounts at such time, plus (c) 50% of such Borrower’s Eligible Inventory,
valued at the lower of cost or market value, determined on a first-in-first-out
basis or average cost basis, at such time, minus (d) the amounts outstanding
under the Convertible Notes and the Indenture, minus (e) Reserves related to
such Borrower. After the occurrence and during the continuation of an Unmatured
Default or Default, the Agent may, in its Permitted Discretion, reduce the
advance rates set forth above or reduce one or more of the other elements used
in computing the Borrowing Base.

     “Borrowing Base Certificate” means a certificate, signed by an Authorized
Person of a Borrower, in the form of Exhibit H or another form which is
acceptable to the Agent in its sole discretion.

     “Borrowing Date” means a date on which an Advance or a Loan is made
hereunder.

     “Borrowing Notice” is defined in Section 2.1.1(b).

     “Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial

4



--------------------------------------------------------------------------------



 



lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in U.S. dollars are carried on in the London interbank market and
(b) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

     “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Company and its Subsidiaries prepared in accordance with GAAP.

     “Capital Stock” means any and all corporate stock, units, shares,
partnership interests, membership interests, equity interests, rights,
securities, or other equivalent evidences of ownership (howsoever designated)
issued by any Person.

     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

     “Capitalized Lease Obligations” of a Person means the aggregate amount of
the obligations of such Person under Capitalized Leases which would be shown as
a liability on a balance sheet of such Person prepared in accordance with GAAP.

     “Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and
(d) certificates of deposit issued by and time deposits with any domestic office
of any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

     “Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 25% or more of the outstanding voting Capital Stock of
the Company; or (b) the Company shall cease to own, free and clear of all Liens
or other encumbrances, at least 80% of the outstanding voting Capital Stock of
the other Borrowers on a fully diluted basis.

     “Closing Date” means the date of this Agreement.

     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

     “Collateral” means any and all Property covered by the Collateral Documents
and any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any

5



--------------------------------------------------------------------------------



 



time be or become subject to a security interest or Lien in favor of the Agent,
on behalf of itself and the Lenders, to secure the Secured Obligations.

     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance satisfactory to the Agent, between the Agent and any third
party (including any bailee, consignee, customs broker, or other similar Person)
in possession of any Collateral or any landlord of any Loan Party for any real
Property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, or otherwise modified from time to time.

     “Collateral Documents” means, collectively, the Security Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.

     “Collateral Shortfall Amount” is defined in Section 2.1.2(l).

     “Commercial LC Fee” is defined in Section 2.10(b).

     “Commitment” means, for each Lender, the obligation of such Lender to make
Loans to the Borrowers, and participate in Facility LCs issued upon the
application of any Borrower, in an aggregate amount not exceeding the amount set
forth in the Commitment Schedule or as set forth in any Assignment Agreement
that has become effective pursuant to Section 12.3(c), as such amount may be
increased, subject to the terms and conditions set forth herein, as a result of
a Revolving Commitment Adjustment Event or otherwise modified from time to time
pursuant to the terms hereof.

     “Commitment Schedule” means the Schedule attached hereto identified as
such.

     “Company” means Action Performance Companies, Inc., an Arizona corporation
and its successors and assigns.

     “Compliance Certificate” is defined in Section 6.1(e).

     “Consolidated Capital Expenditures” means, with reference to any period,
the Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

     “Consolidated EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (a) Consolidated
Interest Expense, (b) expense for taxes paid or accrued, net of tax refunds,
(c) depreciation, (d) amortization and other non-cash charges and (e)
extraordinary losses (as determined in accordance with GAAP) incurred other than
in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains (as determined in accordance with
GAAP) realized other than in the ordinary course of business, all calculated for
the Company and its Subsidiaries on a consolidated basis.

     “Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus scheduled principal
payments on Indebtedness made during such period (excluding mandatory
prepayments based upon Excess Cash Flow in

6



--------------------------------------------------------------------------------



 



accordance with Section 2.15(d)), plus expense for federal income taxes paid in
cash, plus dividends or distributions paid in cash (excluding dividends paid by
a non-Wholly-Owned Subsidiary of any Loan Party to holders of Capital Stock that
are not Loan Parties), plus Capitalized Lease payments, plus cash contributions
to any Plan, all calculated for the Company and its Subsidiaries on a
consolidated basis.

     “Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Company and its Subsidiaries calculated on a consolidated basis as
of such time.

     “Consolidated Tangible Net Worth” means Consolidated Net Worth, minus
Intangibles.

     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

     “Conversion/Continuation Notice” is defined in Section 2.7.

     “Convertible Note Repurchase” means the repurchase by the Company of all
the outstanding Convertible Notes and the termination of the Indenture.

     “Convertible Notes” means those certain 4-3/4% Convertible Subordinated
Notes of the Company issued pursuant to the Indenture, due April 1, 2005.

     “Copyrights” shall have the meaning given to such term in the Security
Agreement.

     “Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time, plus (c)
an amount equal to its Pro Rata Share, if any, of the aggregate principal amount
of Protective Advances outstanding at such time.

     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.

7



--------------------------------------------------------------------------------



 



     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

     “Current Assets” means, at any time, the total assets of the Loan Parties
which would be shown as current assets on a balance sheet of the Loan Parties
prepared in accordance with GAAP.

     “Current Liabilities” means, at any time, the total liabilities of the Loan
Parties which would be shown as current liabilities on a balance sheet of the
Loan Parties prepared in accordance with GAAP.

     “Customer List” means a list of a Borrower’s customers, specifying each
customer’s name, mailing address and phone number.

     “Default” means an event described in Article VII.

     “Defaulting Lender” is defined in Section 2.23(b).

     “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to the Agent, among any Loan Party, a banking institution
holding such Loan Party’s funds, and the Agent with respect to collection and
control of all deposits and balances held in a deposit account maintained by any
Loan Party with such banking institution.

     “Document” shall have the meaning given to such term in the Security
Agreement.

     “Dollars” or “$” means lawful currency of the United States of America.

     “Domestic Subsidiary” means any Subsidiary which is organized under the
laws of the U.S. or any state of the U.S.

     “Effective Date” means the date that the conditions precedent set forth in
Article IV are satisfied.

     “Eligible Accounts” means, at any time, the Accounts of a Borrower which
the Agent determines in its Permitted Discretion are eligible as the basis for
Credit Extensions hereunder. Without limiting the Agent’s discretion provided
herein, Eligible Accounts shall not include any Account:

                    (a) which is not subject to a first priority perfected
security interest in favor of the Agent;

                    (b) which is subject to any Lien other than (i) a Lien in
favor of the Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Agent;

                    (c) with respect to which more than 90 days have elapsed
since the date of the original invoice therefor (other than Accounts owing by
Academy Corp., Autozone, Bass Proshop, Kmart, Meijer, Pep Boys, Target, Wal-Mart
and

8



--------------------------------------------------------------------------------



 



any other Account Debtor so designated by Agent in its Permitted Discretion with
respect to which not more than 120 days have elapsed since the date of the
original invoice therefor);

                    (d) which is owing by an Account Debtor for which more than
50% of the Accounts owing from such Account Debtor and its Affiliates are
ineligible hereunder;

                    (e) which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to all Borrowers exceeds 25% of the aggregate amount of Eligible Accounts of all
Borrowers;

                    (f) with respect to which any covenant, representation, or
warranty contained in this Agreement or in the Security Agreement has been
breached or is not true;

                    (g) which (i) does not arise from the sale of goods or
performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon such Borrower’s completion of any further performance,
or (v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis;

                    (h) for which the goods giving rise to such Account have not
been shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower;

                    (i) with respect to which any check or other instrument of
payment has been returned uncollected for any reason;

                    (j) which is owed by an Account Debtor which has (i) applied
for, suffered, or consented to the appointment of any receiver, custodian,
trustee, or liquidator of its assets, (ii) has had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

                    (k) which is owed by any Account Debtor which has sold all
or a substantially all of its assets;

                    (l) which is owed by an Account Debtor which (i) does not
maintain its chief executive office in the U.S. or Canada (other than the
Province of Newfoundland) or (ii) is not organized under applicable law of the
U.S., any state

9



--------------------------------------------------------------------------------



 



of the U.S., Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit acceptable to the Agent which is in the possession of the Agent or the
payment of which is insured by an insurer organized under the laws of the U.S.
and acceptable to Agent pursuant to an insurance policy acceptable to Agent that
is assigned to Agent in a manner satisfactory to Agent;

                    (m) which is owed in any currency other than U.S. dollars;

                    (n) which is owed by (i) the government (or any department,
agency, public corporation, or instrumentality thereof) of any country other
than the U.S. unless such Account is backed by a Letter of Credit acceptable to
the Agent which is in the possession of the Agent, or (ii) the government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Agent in such Account have been complied with to the
Agent’s satisfaction;

                    (o) which is owed by any Affiliate, employee, or director of
any Loan Party;

                    (p) which, for any Account Debtor, exceeds a credit limit
determined by the Agent, to the extent of such excess;

                    (q) which is owed by an Account Debtor or any Affiliate of
such Account Debtor to which any Loan Party is indebted, but only to the extent
of such indebtedness;

                    (r) which is subject to any counterclaim, deduction,
defense, setoff or dispute but only to the extent of any such counterclaim,
deduction, defense, setoff or dispute;

                    (s) which is evidenced by any promissory note, chattel
paper, or instrument;

                    (t) which is owed by an Account Debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit such Borrower to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrower has filed such report or qualified to do business in such jurisdiction;

                    (u) with respect to which such Borrower has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business; or

                    (v) which the Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Agent otherwise determines is
unacceptable for any reason whatsoever.

10



--------------------------------------------------------------------------------



 



In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, such Borrower or the Borrower Representative
shall notify the Agent thereof (i) within three Business Days of the earlier of
the date such Borrower or the Borrower Representative has obtained knowledge
thereof if any such Account is in excess of $1,000,000 in the aggregate and
(ii) on and at the time of submission by the Borrower Representative to the
Agent of the next Aggregate Borrowing Base Certificate in all other cases.

     “Eligible Cash Collateral” means Dollars on deposit in the Permitted
Accounts and reflected in the most recent Borrowing Base Certificate delivered
by Borrowers to Agent on which Agent, on behalf of itself and Lenders, has a
valid enforceable first priority perfected Lien and security interest; provided,
however, that Eligible Cash Collateral shall not include any portion of the
foregoing (a) to the extent that any defense, counterclaim, setoff or dispute is
asserted with respect thereto; (b) that (i) is not owned by the Borrowers or
(ii) is subject to any Lien of any Person, other than Liens in favor of Agent,
on behalf of itself and Lenders; or (c) as to which any of the representations
or warranties in the Loan Documents are untrue.

     “Eligible Equipment” means, at any time, the Equipment of a Borrower which
the Agent determines in its Permitted Discretion is eligible as the basis for
Credit Extensions hereunder.

     “Eligible Inventory” means, at any time, the Inventory of a Borrower which
the Agent determines in its Permitted Discretion is eligible as the basis for
Credit Extensions hereunder. Without limiting the Agent’s discretion provided
herein, Eligible Inventory shall not include any Inventory:

                    (a) which is not subject to a first priority perfected Lien
in favor of the Agent;

                    (b) which is subject to any Lien other than (i) a Lien in
favor of the Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Agent;

                    (c) which is, in the Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the ordinary course of business or
unacceptable due to age, type, category and/or quantity;

                    (d) with respect to which any covenant, representation, or
warranty contained in this Agreement or the Security Agreement has been breached
or is not true;

                    (e) which does not conform to all standards imposed by any
governmental authority;

                    (f) which is not finished goods to be sold by such Borrower
in the ordinary course of business or raw materials used or consumed by such
Borrower in the ordinary course of business in the manufacture or production of
other inventory which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, display

11



--------------------------------------------------------------------------------



 



items, bill-and-hold goods, returned or repossessed goods, defective goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

                    (g) which is not located in the U.S. or is in transit with a
common carrier from vendors and suppliers;

                    (h) which is located in any location leased by such Borrower
unless the lessor has delivered to the Agent a Collateral Access Agreement;

                    (i) which is located in any third party warehouse or is in
the possession of a bailee and is not evidenced by a Document, unless such
warehouseman or bailee has delivered to the Agent a Collateral Access Agreement
and such other documentation as the Agent may require;

                    (j) which is the subject of a consignment by such Borrower
as consignor;

                    (k) which is perishable;

                    (l) which contains or bears any Intellectual Property Rights
licensed to such Borrower unless (i) the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (A) infringing the rights of such
licensor, (B) violating any contract with such licensor, or (C) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement and
(ii) without limiting the foregoing, at any time that Availability is less than
$10,000,000, if such Intellectual Property Rights are the subject of a Material
License, Agent shall have received such additional documents, instruments and
other evidence as Agent shall in its Permitted Discretion shall require of the
matters described in clause (i) above, including without limitation (if
requested by Agent) an agreement executed by the licensor thereof and in form
and substance satisfactory to Agent confirming the matters described in clause
(i) above;

                    (m) which is not reflected in a current perpetual inventory
report of such Borrower; or

                    (n) which the Agent otherwise determines is unacceptable for
any reason whatsoever.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, such Borrower or the Borrower Representative shall
notify the Agent thereof (i) within three Business Days of the earlier of the
date the Borrower or the Borrower Representative has obtained knowledge thereof
if any such Inventory has a value (based on the lower of cost, determined on a
first-in, first-out basis, or market) in excess of $1,000,000 in the aggregate
and (ii) on and at the time of submission by the Borrower Representative to the
Agent of the next Aggregate Borrowing Base Certificate in all other cases.

12



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

     “Equipment” has the meaning specified in the Security Agreement.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.12, bears interest at the applicable Eurodollar Rate.

     “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which Bank One or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of Bank One’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base
Rate applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.

     “Excess Cash Flow” means, without duplication, with respect to any Fiscal
Year of the Company and its Subsidiaries, the lesser of (a) $3,000,000 and (b)
Consolidated EBITDA minus Consolidated Interest Expense, minus federal income
taxes paid in cash, minus the sum of (i) Consolidated Capital Expenditures,
(ii) scheduled principal payments on Indebtedness made during such Fiscal Year
(excluding mandatory prepayments based upon Excess Cash Flow in accordance with
Section 2.15(d)), (iii) dividends or distributions paid in cash, (iv)
Capitalized Lease payments, (v) cash contributions to any Plan and (vi) the
increase (if any) of the difference between (A) the Loan Parties’ Current Assets
minus Current Liabilities measured as of the Last Business Day of such Fiscal
Year and (B) the difference between the Loan Parties’ Current

13



--------------------------------------------------------------------------------



 



Assets and Current Liabilities measured as of the last Business Day of the
immediately preceding Fiscal Year.

     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall revenue or net income,
and franchise taxes imposed on it, by (a) the jurisdiction under the laws of
which such Lender or the Agent is incorporated or organized or (b) the
jurisdiction in which the Agent’s or such Lender’s principal executive office or
such Lender’s applicable Lending Installation is located.

     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.

     “Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrowers on the terms and conditions set forth in this
Agreement.

     “Facility LC” is defined in Section 2.1.2(a).

     “Facility LC Application” is defined in Section 2.1.2(c).

     “Facility LC Collateral Account” is defined in Section 2.1.2(j).

     “Facility Termination Date” means the Revolver Termination Date or any
earlier date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

     “Fee Letter” is defined in Section 2.10(c).

     “Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

     “Fiscal Month” means any of the monthly accounting periods of the Company.

     “Fiscal Quarter” means any of the quarterly accounting periods of the
Company, ending on December 31, March 31, June 30 and September 30 of each year.

     “Fiscal Year” means any of the annual accounting periods of the Company
ending on September 30 of each year.

14



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of
each Fiscal Quarter of the Company for the then most-recently ended four Fiscal
Quarters, of (a) Consolidated EBITDA minus the unfinanced portion of
Consolidated Capital Expenditures to (b) Consolidated Fixed Charges, all
calculated for the Company and its Subsidiaries on a consolidated basis.

     “Fixtures” has the meaning specified in the Security Agreement.

     “Floating Rate” means, for any day, a rate per annum equal to (a) the
Alternate Base Rate for such day plus (b) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.

     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.

     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

     “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Funding Account” is defined in Section 2.5.

     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 5.5.

     “Guaranteed Obligations” is defined in Section 15.1.

     “Guarantor” each Loan Party (other than the Foreign Subsidiaries) and any
other Person who becomes a Loan Party pursuant to a Joinder Agreement and their
successors and assigns.

     “Guaranty” means Article XV of this Agreement.

     “Highest Lawful Rate” shall mean, on any day, the maximum nonusurious rate
of interest permitted for that day by applicable federal or Texas law stated as
a rate per annum. On each day, if any, that Chapter 303 of the Texas Finance
Code, as amended (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069-1D.003)
establishes the Highest Lawful Rate, such rate shall be the “indicated (weekly)
rate ceiling” (as defined in Chapter 303 of the Texas Finance Code, as amended)
for that day.”

     “Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the

15



--------------------------------------------------------------------------------



 



proceeds or production from Property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by notes, acceptances, or other
instruments, (e) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property or any other Off-Balance Sheet
Obligations, (f) Capitalized Lease Obligations, (g) Contingent Obligations for
which the underlying transaction constitutes Indebtedness under this definition,
(h) the maximum available stated amount of all letters of credit or bankers’
acceptances created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Rate Management
Transactions, (j) obligations of such Person under any Sale and Leaseback
Transaction, (k) obligations under any liquidated earn-out and (l) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person.

     “Indenture” means that certain Indenture dated as of March 24, 1998 by and
between the Company and First Union National Bank.

     “Intangibles” means, as of any date, all of the intangible assets of a
Person including, without limitation, (a) any surplus resulting from any
write-up of assets subsequent to the Closing Date; (b) deferred assets, other
than prepaid insurance and prepaid taxes; (c) Intellectual Property Rights,
non-compete agreements, franchises and other similar intangibles; (d) goodwill,
including any amounts, however designated on a balance sheet, representing the
excess of the purchase price paid for assets or stock over the value assigned
thereto on the books of such Person; (e) Investments in Affiliates; (f)
unamortized debt discount and expense; and (g) Accounts, notes and other
receivables due from Affiliates or employees, all as determined for the Company
and its Subsidiaries on a consolidated basis for such period.

     “Intellectual Property Rights” means, with respect to any Person, all of
such Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.

     “Intercompany Notes” is defined in Section 6.17(e).

     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower Representative pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter, provided however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided however, that if said next succeeding Business
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Business Day.

     “Inventory” has the meaning specified in the Security Agreement.

16



--------------------------------------------------------------------------------



 



     “Investment” of a Person means any (a) loan, advance, extension of credit
(other than accounts receivable arising in the ordinary course of business on
terms customary in the trade) or contribution of capital by such Person, (b)
stocks, bonds, mutual funds, partnership interests, notes, debentures,
securities or other Capital Stock owned by such Person, (c) any deposit accounts
and certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

     “Joinder Agreement” is defined in Section 6.15(a).

     “LC Fee” is defined in Section 2.10(b).

     “LC Issuer” means Bank One (or any subsidiary or Affiliate of Bank One
designated by Bank One) or any other Lender which has a Revolving Commitment and
is acceptable to the Agent and the Borrower Representative in its capacity as an
issuer of Facility LCs hereunder.

     “LC Obligations” means, at any time, the sum, without duplication, of (a)
the aggregate undrawn stated amount under all Facility LCs outstanding at such
time plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

     “LC Payment Date” is defined in Section 2.1.2(d).

     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns.

     “Lending Installation” means, with respect to a Lender, the LC Issuer or
the Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer
or the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.22.

     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

     “Licenses” shall have the meaning given to such term in the Security
Agreement.

     “Loan Documents” means this Agreement, any Notes, the Facility LC
Applications, the Collateral Documents, the Guaranty and all other agreements,
instruments, documents and certificates identified in Section 4.1 executed and
delivered to, or in favor of, Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Agent or any Lender in connection with the
Agreement or the transactions

17



--------------------------------------------------------------------------------



 



contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

     “Loan Parties” means the Borrowers, the Borrowers’ Domestic Subsidiaries
and any other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

     “Loans” means, with respect to a Lender, such Lender’s loans made pursuant
to Article II (or any conversion or continuation thereof), including Non-Ratable
Loans, Overadvances and Protective Advances.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of Borrowers and their Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform its obligations under the Loan Documents to
which it is a party, (c) the Collateral, or the Agent’s Liens (on behalf of
itself and the Lenders) on the Collateral or the priority of such Liens or (d)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Agent, the LC Issuer or the Lenders thereunder.

     “Material Indebtedness” means Indebtedness in an outstanding principal
amount of $1,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).

     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

     “Material License” means any of the licenses identified on Schedule 6.3(p)
hereto and any other license acquired by a Loan Party after the Closing Date
deemed material by Agent in its Permitted Discretion.

     “Modify” and “Modification” are defined in Section 2.1.2(a).

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Company or any member
of the Controlled Group is a party to which more than one employer is obligated
to make contributions.

     “Net Cash Proceeds” means, if in connection with (a) an asset disposition,
cash proceeds net of (i) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by such Loan Party in connection therewith (in each case, paid to
non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Liens
hereunder), if any, and

18



--------------------------------------------------------------------------------



 



(iv) an appropriate reserve for income taxes in accordance with GAAP established
in connection therewith, (b) the issuance or incurrence of Indebtedness, cash
proceeds net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith or, (c) an equity issuance, cash
proceeds net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith.

     “Net Orderly Liquidation Value” means, with respect to Inventory, Equipment
or Intangibles of any Person, the orderly liquidation value thereof as
determined in a manner acceptable to the Agent by an appraiser acceptable to the
Agent, net of all costs of liquidation thereof.

     “Non-Ratable Loan” and “Non-Ratable Loans” are defined in Section 2.1.3.

     “Non-U.S. Lender” is defined in Section 3.5(d).

     “Notes” means, collectively, the Revolving Notes and the Term Notes.

     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents.

     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any Sale and Leaseback Transaction which is not a Capitalized Lease, (c)
any indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(d) Operating Leases.

     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

     “Operating Lease Obligations” means, as at any date of determination, the
amount obtained by aggregating the present values, determined in the case of
each particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Company and
its Subsidiaries.

     “Original Loan Agreement” means that certain Loan and Security Agreement,
dated September 29, 2000, by and among the Borrowers, certain of their
Subsidiaries, the lending institutions party thereto as lenders, Bank One, NA,
as agent and the other parties thereto, as amended.

19



--------------------------------------------------------------------------------



 



     “Other Taxes” is defined in Section 3.5(b).

     “Overadvances” has the meaning specified in Section 2.1.4(b).

     “Participants” is defined in Section 12.2(a).

     “Patents” shall have the meaning given to such term in the Security
Agreement.

     “Payment Date” means (a) with respect to interest payments due on any
Floating Rate Loan, the first day of each calendar month and the Revolver
Termination Date, Facility Termination Date or Term B Termination Date, as
applicable, (b) with respect to interest payments due on any Eurodollar Loan,
(i) the last day of the applicable Interest Period, and (ii) in the case of any
Interest Period in excess of three months, the day which is three months after
the first day of such Interest Period, and (iii) the Revolver Termination Date,
Facility Termination Date or Term B Termination Date, as applicable, and (c)
with respect to any payment of LC Fees or Unused Commitment Fees, the first day
of each calendar month and the Facility Termination Date.

     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

     “Permitted Accounts” means deposit accounts of the Borrowers subject to
valid, first-priority liens and security interests in favor of Agent, for the
ratable benefit of the Lenders, in accordance with Deposit Account Control
Agreements.

     “Permitted Acquisition” means any Acquisition by any Loan Party in a
transaction that satisfies each of the following requirements:

               (a) such Acquisition is not a hostile or contested acquisition;

               (b) the business acquired in connection with such Acquisition is
(i) located in the U.S., (ii) organized under U.S. and applicable state laws,
and (iii) not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Closing Date
and any business activities that are substantially similar, related, or
incidental thereto;

               (c) both before and after giving effect to such Acquisition and
the Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty which relates to a specified prior date
and (ii) to the extent the Agent and the Lenders have been notified in writing
by the Loan Parties that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default or Unmatured Default exists, will
exist, or would result therefrom;

               (d) as soon as available, but not less than thirty days prior to
such Acquisition, the Borrower Representative has provided the Lenders
(i) notice of such Acquisition and (ii) a copy of all business and financial
information reasonably requested by the Agent

20



--------------------------------------------------------------------------------



 



including pro forma financial statements, statements of cash flow, and
Availability projections;

               (e) if the Accounts and Inventory acquired in connection with
such Acquisition are proposed to be included in the determination of the
Borrowing Base, the Agent shall have conducted an audit and field examination of
such Accounts and Inventory to its satisfaction;

               (f) if the Acquisition occurs prior to the date upon which the
Term Loan B has been paid in full in cash, the purchase price of such
Acquisition does not exceed $10,000,000 and the consideration paid for all
Acquisitions made during the term of this Agreement shall not exceed
$30,000,000;

               (g) if the Acquisition occurs after the date upon which the Term
Loan B has been paid in full in cash, the purchase price of such Acquisition
does not exceed $20,000,000 and the consideration paid for all Acquisitions made
during the term of this Agreement shall not exceed $45,000,000;

               (h) if such Acquisition is an acquisition of the Capital Stock of
a Person, the Acquisition is structured so that the acquired Person shall become
a Wholly-Owned Subsidiary of a Borrower and, in accordance with Section 6.15(a),
a Loan Party pursuant to the terms of this Agreement;

               (i) if such Acquisition is an acquisition of assets, the
Acquisition is structured so that a Borrower shall acquire such assets;

               (j) if such Acquisition is an acquisition of Capital Stock, such
Acquisition will not result in any violation of Regulation U;

               (k) no Loan Party shall, as a result of or in connection with any
such Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

               (l) in connection with an Acquisition of the Capital Stock of any
Person, all Liens on property of such Person shall be terminated unless the
Agent in its sole discretion consents otherwise, and in connection with an
Acquisition of the assets of any Person, all Liens on such assets shall be
terminated;

               (m) the Borrowers shall be in compliance with Section 6.29.1
after giving effect to the consummation of such Acquisition;

               (n) the Borrower Representative shall certify (and provide the
Agent with a pro forma calculation in form and substance reasonably satisfactory
to the Agent), on its behalf and on behalf of the Borrowers, to the Agent and
the Lenders that, after giving effect to the completion of such Acquisition,
Availability will not be less than ten percent

21



--------------------------------------------------------------------------------



 



(10%) of the Aggregate Borrowing Base on a pro forma basis which includes all
consideration given in connection with such Acquisition, other than Capital
Stock of a Borrower delivered to the seller(s) in such Acquisition, as having
been paid in cash at the time of making such Acquisition;

               (o) no Default or Default exists or would result therefrom;

               (p) both before and after giving effect to such Acquisition (on a
pro forma basis), Availability is not less than $30,000,000; and

               (q) both before and after giving effect to such Acquisition (on a
pro forma basis), Borrower’s Fixed Charge Coverage Ratio shall be equal to or
greater than 1.25 to 1.0.

     “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

     “Permitted Liens” is defined in Section 6.22.

     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which a Loan Party or any member of the Controlled Group may have any
liability.

     “Prepayment Amount” means, as of any date of termination, the sum of the
Revolving Commitment and the aggregate outstanding principal amount of the Term
Loans as of such date of termination, immediately prior to giving effect to such
termination.

     “Prepayment Fee” is defined in Section 2.16(b).

     “Pricing Schedule” means the Schedule attached hereto identified as such.

     “Prior Agreement” is defined in Section 4.1(j).

     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

     “Projections” is defined in Section 6.1(d).

     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

     “Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Obligations, Non-Ratable Loans or Overadvances, a portion
equal to a fraction the numerator

22



--------------------------------------------------------------------------------



 



of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving Commitment of all Revolving Lenders, (b) with respect to
Term A Loans, a portion equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Term A Loan and the denominator of
which is the aggregate outstanding amount of the Term A Loans of all Term A
Lenders, (c) with respect to Term B Loans, a portion equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term B
Loan and the denominator of which is the aggregate outstanding amount of the
Term B Loans of all Term B Lenders, (d) with respect to Protective Advances or
with respect to all Credit Extensions in the aggregate prior to the Facility
Termination Date, a portion equal to a fraction the numerator of which is such
Lender’s Commitment and the denominator of which is the Aggregate Commitment of
all Lenders, and (e) with respect to Protective Advances or with respect to all
Credit Extensions in the aggregate after the Facility Termination Date, a
portion equal to a fraction the numerator of which is such Lender’s Credit
Exposure and the denominator of which is the Aggregate Credit Exposure of all
Lenders.

     “Protective Advances” is defined in Section 2.1.4(a).

     “Purchasers” is defined in Section 12.3(a).

     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by any Loan Party which
is a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

23



--------------------------------------------------------------------------------



 



     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrowers then outstanding under Section 2.1.2 to reimburse
the LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
days of the occurrence of such event, provided however, that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

     “Reports” means reports prepared by Bank One or another Person showing the
results of appraisals, field examinations or audits pertaining to the Borrowers’
assets from information furnished by or on behalf of the Borrowers, after Bank
One has exercised its rights of inspection pursuant to this Agreement, which
Reports may be distributed to the Lenders by Bank One.

     “Required Lenders” means Lenders in the aggregate having at least 51% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Credit Exposure.

     “Required Revolving Lenders” means Revolving Lenders in the aggregate
having at least 51% of the Revolving Commitment or, if the Revolving Commitment
has been terminated, Revolving Lenders in the aggregate holding at least 51% of
the Aggregate Revolving Exposure.

     “Reserves” means any and all reserves which the Agent deems necessary, in
its Permitted Discretion, to maintain (including, without limitation, reserves
for accrued and unpaid interest on the Secured Obligations, Banking Services
Reserves, reserves for rent at locations leased by any Loan Party and for
consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Rate
Management Transactions, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.

     “Revolver Termination Date” means, June 29, 2008 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

     “Revolving Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Loans or incur LC
Obligations as set forth in the Commitment Schedule or in the most recent
Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Loans or incur LC Obligations, which aggregate commitment shall be
Seventy-Five Million Dollars ($75,000,000) minus the principal amounts
outstanding from time to time under the Term Loan A and the Term Loan B, as such
amount may be adjusted, if at all, from time to time in accordance with this
Agreement, including,

24



--------------------------------------------------------------------------------



 



without limitation, subject to the terms and conditions set forth herein, as a
result of a Revolving Commitment Adjustment Event.

     “Revolving Commitment Adjustment Event” is defined in Section 2.1.1(a).

     “Revolving Exposure” means, as to any Lender at any time, the sum of (a) an
amount equal to its Pro Rata Share of the aggregate principal amount of the
Revolving Loans outstanding at such time, plus (b) an amount equal to its Pro
Rata Share of any LC Obligations at such time, plus (c) an amount equal to its
Pro Rata Share of the aggregate principal amount of Non-Ratable Loans and
Overadvances outstanding at such time.

     “Revolving Lenders” means, as of any date of determination, Lenders having
a Revolving Commitment.

     “Revolving Loans” means the revolving loans extended by the Lenders to the
Borrowers pursuant to Section 2.1.1 hereof.

     “Revolving Note” is defined in Section 2.21(d).

     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

     “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

     “Secured Obligations” means, collectively, (i) the Obligations; (ii) all
Banking Services Obligations; and (iii) all Rate Management Obligations owing to
one or more Lenders or any of their respective Affiliates, provided that at or
prior to the time that any Rate Management Transaction relating to such Rate
Management Obligation is executed, the Lender party thereto (other than Bank
One) shall have delivered written notice to the Agent that such a Rate
Management Transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents.

     “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Agent, for the
benefit of the Agent and the Lenders, and any other pledge or security agreement
entered into, after the Closing Date by any other Loan Party (as required by
this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time.

25



--------------------------------------------------------------------------------



 



     “Single Employer Plan” means a Plan maintained by the Company or any member
of the Controlled Group for employees of the Company or any member of the
Controlled Group.

     “Standby LC Fee” is defined in Section 2.10(b).

     “Stated Rate” is defined in Section 2.24.

     “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Secured
Obligations to the written satisfaction of the Agent.

     “Subsidiary” of a Person means, any corporation, partnership, limited
liability company, association, joint venture or similar business organization
more than 50% of the outstanding Capital Stock having ordinary voting power of
which shall at the time be owned or controlled by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of a Borrower.

     “Substantial Portion” means Property which represents more than 10% of the
consolidated assets of the Company and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Company and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Company and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

     “Supporting Letter of Credit” is defined in Section 2.1.2(l).

     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

     “Term A Lenders” means, as of any date of determination, Lenders having a
Term A Loan Commitment.

     “Term A Loan Commitment” means (a) as to any Term A Lender, the aggregate
commitment of such Term A Lender to make Term A Loans as set forth in the
Commitment Schedule or in the most recent Assignment Agreement executed by such
Term A Lender and (b) as to all Term A Lenders, the aggregate commitment of all
Term A Lenders to make Term A Loans, which aggregate commitment shall be One
Million Seven Hundred Thousand Dollars ($1,700,000) on the Closing Date. After
advancing the Term A Loan, each reference to a Lender’s Term A Loan Commitment
shall refer to that Lender’s Pro Rata Share.

     “Term A Loans” means the term loans extended by the Lenders to the
Borrowers pursuant to Section 2.1.5 hereof.

     “Term A Note” is defined in Section 2.21(d).

26



--------------------------------------------------------------------------------



 



     “Term B Lenders” means, as of any date of determination, Lenders having a
Term B Loan Commitment.

     “Term B Loan Commitment” means (a) as to any Term B Lender, the aggregate
commitment of such Term B Lender to make Term B Loans as set forth in the
Commitment Schedule or in the most recent Assignment Agreement executed by such
Term B Lender and (b) as to all Term B Lenders, the aggregate commitment of all
Term B Lenders to make Term B Loans, which aggregate commitment shall be Ten
Million Dollars ($10,000,000) on the Closing Date. After advancing the Term B
Loan, each reference to a Lender’s Term B Loan Commitment shall refer to that
Lender’s Pro Rata Share.

     “Term B Loans” means the term loans extended by the Lenders to the
Borrowers pursuant to Section 2.1.6 hereof.

     “Term B Note” is defined in Section 2.21(d).

     “Term B Termination Date” means the earliest of: (a) June 29, 2007 (b) any
earlier date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof or (c) the Revolver Termination Date.

     “Term Notes” means, collectively, the Term A Notes and the Term B Notes.

     “Trademarks” shall have the meaning given to such term in the Security
Agreement.

     “Transferee” is defined in Section 12.4.

     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Texas or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.

     “Unliquidated Secured Obligations” means, at any time, any Secured
Obligations (or portion thereof) that is contingent in nature or unliquidated at
such time, including any Secured Obligation that is: (i) an obligation to
reimburse a bank for drawings not yet made under a letter of credit issued by
it; (ii) any other obligation (including any guarantee) that is contingent in
nature at such time; or (iii) an obligation to provide collateral to secure any
of the foregoing types of obligations.

27



--------------------------------------------------------------------------------



 



     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.

     “Unused Commitment Fee” is defined in Section 2.10(a).

     “U.S.” means the United States of America.

     “Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

ARTICLE II

THE FACILITY

     2.1 The Facility. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to (a) make Loans to the Borrowers as set forth
below and (b) participate in Facility LCs issued upon the request of a Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Credit Exposure shall not
exceed its Commitment; provided further, that the Aggregate Credit Exposure
shall not exceed the Aggregate Commitment. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.1.2. The Facility
shall be composed of Revolving Loans, Non-Ratable Loans, Protective Advances,
Overadvances, Facility LCs and Term Loans as set forth below:

2.1.1 Revolving Loans.

               (a) (i) Amount. From and including the Effective Date and prior
to the Revolver Termination Date, each Revolving Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make revolving loans (the
“Revolving Loans”) to the Borrower Representative on behalf of the applicable
Borrower and participate in Facility LCs issued to any Borrower as set forth in
Section 2.1.2 below, in aggregate amounts not to exceed such Lender’s Pro Rata
Share. If any advance of a Revolving Loan or participation in a Facility LC
would exceed the Borrowers’ Availability, the Revolving Lenders will refuse to
make or may otherwise restrict the making of Revolving Loans or the issuance of
Facility LCs as the Required Revolving Lenders determine until such excess has
been eliminated, subject to the Agent’s authority, in its sole discretion, to
make Protective Advances and Overadvances pursuant to the terms of
Section 2.1.4. The Revolving Loans may consist of Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower
Representative in accordance with Sections 2.1.1(b) and 2.7. Subject to the
terms of this Agreement, the Borrowers may borrow, repay and reborrow Revolving
Loans at

28



--------------------------------------------------------------------------------



 



any time prior to the Revolver Termination Date. The Commitments to extend
credit under this Section 2.1.1(a) shall expire on the Revolver Termination
Date.

                     (ii) Increase in Revolving Commitment and Aggregate
Commitment. In the event that a Lender desires to increase its Commitment, or a
bank or other entity that is not a Lender desires to become a Lender and provide
an additional Commitment hereunder, and so long as no Unmatured Default or
Default shall have occurred and be continuing and with the prior written consent
of Agent, the Borrower Representative shall have the right from time to time
prior to the Revolver Termination Date with the Agent’s written consent, after
not less than thirty (30) days’ prior written notice to Agent, to increase the
Revolving Commitment (and thereby also increase the Aggregate Commitment) in
whole increments of $5,000,000 by an aggregate amount of up to $20,000,000
(subject to the terms and conditions set forth herein, “Revolving Credit
Adjustment Event”); provided, that in no event shall (A) the Revolving
Commitment be increased to an amount greater than $95,000,000 or (B) the
Aggregate Commitment be increased to an amount greater than $95,000,000;
provided, further, that:

                         (1) If the Borrower Representative elects to increase
the Revolving Commitment of a Lender in accordance with this Section 2.1.1(a),
the Borrowers and such Lender shall execute and deliver to the Agent a
certificate substantially in the form of Exhibit J attached hereto (a
“Commitment Increase Certificate,” and the Borrowers shall deliver a new
Revolving Note payable to the order of such Lender in the principal amount equal
to its Revolving Commitment after giving effect to such increase, and otherwise
duly completed;

                         (2) If the Borrower Representative elects to increase
the Revolving Commitment by causing a bank or financial institution that at such
time is not a Lender to become a Lender (an “Additional Lender”), the Borrowers
and such Additional Lender shall execute and deliver to the Agent, a certificate
substantially in the form of Exhibit K hereto) (an “Additional Lender
Certificate”), together with an Administrative Questionnaire as referred to in
Exhibit G, and the Borrowers shall deliver a Revolving Note payable to the order
of such Additional Lender in a principal amount equal to its Revolving
Commitment, and otherwise duly completed; provided that, any such Additional
Lender shall be approved by the Agent (which approval shall not be unreasonably
withheld or delayed) prior to such bank or financial institution becoming an
Additional Lender hereunder;

                         (3) Subject to acceptance and recording thereof
pursuant to this Section 2.1.1(a)(ii) hereof, from and after the

29



--------------------------------------------------------------------------------



 



effective date specified in the Commitment Increase Certificate or the
Additional Lender Certificate, as applicable (or if any Eurodollar Advance is
outstanding, then on the last day of the Interest Period in respect of such
Eurodollar Advance, unless the Borrower has paid compensation required with
respect to such Eurodollar Advance): (a) the amount of the Aggregate Commitment,
the Revolving Commitment and the Commitment, shall be increased by the amount
set forth therein, and (b) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and the other
Loan Documents and have the rights and obligations of a Lender under this
Agreement and the other Loan Documents. In addition, the Lender or Additional
Lender, as applicable, shall purchase a pro rata portion of the outstanding
Loans (and participation interests in Letters of Credit) of each of the other
lenders (and such Lenders hereby agree to sell and to take all such further
action to effectuate such sale) such that each Lender (including any Additional
Lender, if applicable) shall hold its respective percentage of the outstanding
Loans (and participation interests) after giving effect to the increase in the
Aggregate Commitment; and

                         (4) Upon its receipt of a duly completed Commitment
Increase Certificate or an Additional Lender Certificate, as applicable,
executed by the Borrowers and the Lender or the Additional Lender party thereto,
as applicable, and the Administrative Questionnaire referred to in Exhibit G,
the Agent shall accept such Commitment Increase Certificate or Additional Lender
Certificate and record the information contained therein in the Register
maintained by the Agent pursuant to Section 12.3(d). No increase in the
Aggregate Commitment shall be effective for purposes of this Agreement unless it
has been recorded in the Register as provided in Section 12.3(d) hereof.

               (b) Borrowing Procedures. The Borrower Representative shall
select the Type of Advance and, in the case of each Eurodollar Advance, the
Interest Period applicable thereto, from time to time. The Borrower
Representative shall give the Agent irrevocable notice in the form of Exhibit A
(a “Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Floating Rate Advance and three Business Days before the Borrowing
Date for each Eurodollar Advance, specifying: (1) the name of the applicable
Borrower, (2) the Borrowing Date, which shall be a Business Day, of such
Advance, (3) the aggregate amount of such Advance, (4) the Type of Advance
selected; provided that, if the Borrower Representative fails to specify the
Type of Advance requested, such request shall be deemed a request for a Floating
Rate Advance; and (5) the duration of the Interest Period if the Type of Advance
requested is aEurodollar Advance; provided that, if the Borrower Representative
fails to select the duration of the Interest Period for the requested Eurodollar
Advance, the

30



--------------------------------------------------------------------------------



 



Borrower Representative shall be deemed to have requested on behalf of the
applicable Borrower that such Eurodollar Advance be made with an Interest Period
of one month.

               (c) The Agent’s Election. Promptly after receipt of a Borrowing
Notice (or telephonic notice in lieu thereof) of a requested Floating Rate
Advance, the Agent shall elect in its discretion to have the terms of
Section 2.1.1(d) (pro rata advance by all Revolving Lenders) or Section 2.1.3
(advance by the Agent, in the form of a Non-Ratable Loan, on behalf of the
Revolving Lenders) apply to such requested Advance.

               (d) Pro Rata Advance. Unless the Agent elects to have the terms
of Section 2.1.3 apply to a requested Floating Rate Advance or if a requested
Advance is for a Eurodollar Advance, then promptly after receipt of a Borrowing
Notice or telephonic notice in lieu thereof as permitted by Section 2.8, the
Agent shall notify the Lenders by telecopy, telephone, or e-mail of the
requested Advance. Not later than noon (Chicago time) on each Borrowing Date,
each Lender shall make available its Revolving Loan in funds immediately
available in Chicago to the Agent and the Agent will make the funds so received
from the Lenders available to the Borrower Representative at the Funding Account
as set forth in Section 2.5.

2.1.2 Facility LCs.

               (a) Issuance. The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue to any Borrower standby and
commercial Letters of Credit (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Effective
Date and prior to the Revolver Termination Date upon the request of the Borrower
Representative for the account of the applicable Borrower; provided that, the
maximum face amount of the Facility LC to be issued or Modified, does not exceed
the least of (i) an amount equal to $30,000,000 minus the sum of (1) the
aggregate undrawn amount of all outstanding Facility LCs at such time plus,
without duplication, (2) the aggregate unpaid Reimbursement Obligations with
respect to all Facility LCs outstanding at such time, and (ii) the Borrowers’
Availability. No Facility LC (or any renewal thereof) shall have an expiry date
later than the earlier of (x) the thirtieth (30th) Business Day prior to the
Revolver Termination Date and (y) one year after its issuance; provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above).

               (b) Participations. Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 2.1.2, the LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Revolving Lender, and each
Revolving Lender shall

31



--------------------------------------------------------------------------------



 



be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the LC Issuer, a participation in such Facility
LC (and each Modification thereof) and the related LC Obligations in proportion
to its Pro Rata Share. Revolving Lenders and Borrowers acknowledge and agree
that letters of credit issued under the Original Loan Agreement and outstanding
on the Closing Date constitute Facility LCs under this Agreement, and each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.

               (c) Notice. Subject to Section 2.1.2(a), the Borrower
Representative, on behalf of the applicable Borrower, shall give the LC Issuer
notice prior to 11:00 a.m. (Chicago time) at least three Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Revolving Lender, of the contents thereof and
of the amount of such Revolving Lender’s participation in such proposed Facility
LC. The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the applicable Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

               (d) Administration; Reimbursement by Revolving Lenders. Upon
receipt from the beneficiary of any Facility LC of any demand for payment under
such Facility LC, the LC Issuer shall notify the Agent and the Agent shall
promptly notify the Borrower Representative and each other Revolving Lender as
to the amount to be paid by the LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of the LC
Issuer to the Borrower Representative, the Borrowers and each Revolving Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Revolving
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
the LC Issuer on

32



--------------------------------------------------------------------------------



 



demand for (i) such Revolving Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.1.2(e) below, plus
(ii) interest on the foregoing amount to be reimbursed by such Revolving Lender,
for each day from the date of the LC Issuer’s demand for such reimbursement (or,
if such demand is made after 11:00 a.m. (Chicago time) on such date, from the
next succeeding Business Day) to the date on which such Revolving Lender pays
the amount to be reimbursed by it, at a rate of interest per annum equal to the
Federal Funds Effective Rate for the first three days and, thereafter, at a rate
of interest equal to the rate applicable to Floating Rate Advances.

               (e) Reimbursement by Borrowers. Each Borrower shall be
irrevocably and unconditionally obligated to reimburse the LC Issuer on or
before the applicable LC Payment Date for any amounts to be paid by the LC
Issuer upon any drawing under any Facility LC, without presentment, demand,
protest or other formalities of any kind; provided that, no Borrower nor any
Revolving Lender shall hereby be precluded from asserting any claim for direct
(but not consequential) damages suffered by such Borrower or such Revolving
Lender to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. All such amounts paid by the LC Issuer
and remaining unpaid by the Borrowers shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. The LC Issuer will pay to each Revolving Lender ratably in accordance with
its Pro Rata Share all amounts received by it from the Borrowers for application
in payment, in whole or in part, of the Reimbursement Obligation in respect of
any Facility LC issued by the LC Issuer, but only to the extent such Revolving
Lender has made payment to the LC Issuer in respect of such Facility LC pursuant
to Section 2.1.2(d). Subject to the terms and conditions of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section 2.1.1(b) and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower Representative may request an
Advance hereunder on behalf of the applicable Borrower for the purpose of
satisfying any Reimbursement Obligation.

               (f) Obligations Absolute. Each Borrower’s obligations under this
Section 2.1.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which any Borrower may have or have had against the LC Issuer, any Revolving
Lender or any beneficiary of a Facility LC. Each Borrower further agrees with
the LC Issuer and the Revolving Lenders that the LC Issuer and the Revolving
Lenders shall not be responsible for, and such Borrower’s Reimbursement
Obligation in

33



--------------------------------------------------------------------------------



 



respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among any Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of any Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee. The LC Issuer shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Facility
LC. Each Borrower agrees that any action taken or omitted by the LC Issuer or
any Revolving Lender under or in connection with each Facility LC and the
related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon such Borrower and shall not put the LC Issuer
or any Revolving Lender under any liability to any Borrower. Nothing in this
Section 2.1.2(f) is intended to limit the right of the Borrowers to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.1.2(e).

               (g) Actions of LC Issuer. The LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Revolving Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
other provision of this Section 2.1.2, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Revolving Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Revolving Lenders and any future holders of a participation in any Facility
LC.

               (h) Indemnification. Each Borrower hereby agrees to, jointly and
severally, indemnify and hold harmless each Revolving Lender, the LC Issuer and
the Agent, and their respective directors, officers, agents and employees from
and against any and all claims and damages, losses, liabilities, costs or
expenses which such Revolving Lender, the LC Issuer or the Agent may incur (or
which may be claimed against such Revolving Lender, the LC Issuer or the Agent
by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without

34



--------------------------------------------------------------------------------



 



limitation, any claims, damages, losses, liabilities, costs or expenses which
the LC Issuer may incur by reason of or in connection with (i) the failure of
any other Revolving Lender to fulfill or comply with its obligations to the LC
Issuer hereunder (but nothing herein contained shall affect any rights any
Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that, the Borrowers shall not be required to indemnify any
Revolving Lender, the LC Issuer or the Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of the LC Issuer in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC or (y) the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Nothing in this Section 2.1.2(h) is intended to
limit the obligations of the Borrowers under any other provision of this
Agreement.

               (i) Revolving Lenders’ Indemnification. Each Revolving Lender
shall, ratably in accordance with its Pro Rata Share, indemnify the LC Issuer,
its Affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrowers) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.1.2 or any action taken or omitted by such
indemnitees hereunder.

               (j) Facility LC Collateral Account. The Borrowers agree that they
will, upon the request of the Agent or the Required Revolving Lenders upon the
occurrence of a Default, an Unmatured Default or a Material Adverse Effect, or
at any time when the Aggregate Revolving Credit Exposure exceeds the lessor of
(i) the Revolving Commitment or (ii) the Aggregate Borrowing Base, and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Revolving Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of the Borrowers but
under the sole dominion and control of the Agent, for the benefit of the Lenders
and in which the Borrowers shall have no interest other than as set forth in
Section 8.1. Nothing in this Section 2.1.2(j) shall either obligate the Agent to
require any Borrower to deposit any funds in the Facility LC Collateral Account
or limit the right of the Agent to release any funds held in the Facility LC
Collateral Account in each case other than as required by Section 8.1. Each
Borrower hereby pledges, assigns and

35



--------------------------------------------------------------------------------



 



grants to the Agent, on behalf of and for the ratable benefit of the Lenders and
the LC Issuer, a security interest in all of such Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Secured Obligations. The Agent will invest any funds on
deposit from time to time in the Facility LC Collateral Account in certificates
of deposit of Bank One having a maturity not exceeding thirty days.

               (k) Rights as a Lender. In its capacity as a Lender, the LC
Issuer shall have the same rights and obligations as any other Lender.

               (l) Termination of the Facility. If, notwithstanding the
provisions of this Section 2.1.2, any Facility LC is outstanding upon the
earlier of (x) the termination of this Agreement and (y) the Revolver
Termination Date, then upon such termination the Borrowers shall deposit with
the Agent, for the benefit of the Agent and the Lenders, with respect to all LC
Obligations, as the Agent in its discretion shall specify, either (i) a standby
letter of credit (a “Supporting Letter of Credit”), in form and substance
satisfactory to the Agent, issued by an issuer satisfactory to the Agent, in a
stated amount equal to 105% of the difference of (x) the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”), under which Supporting Letter of
Credit the Agent is entitled to draw amounts necessary to reimburse the Agent,
the LC Issuer and the Lenders for payments to be made by the Agent, the LC
Issuer and the Lenders under any such Facility LC and any fees and expenses
associated with such Facility LC, or (ii) cash, in immediately available funds,
in an amount equal to 105% of the Collateral Shortfall Amount to be held in the
Facility LC Collateral Account. Such Supporting Letter of Credit or deposit of
cash shall be held by the Agent, for the benefit of the Agent and the Lenders,
as security for, and to provide for the payment of, the aggregate undrawn amount
of such Facility LC remaining outstanding.

               2.1.3 Non-Ratable Loans. Subject to the restrictions set forth in
Section 2.1.1(a), the Agent may elect to have the terms of this Section 2.1.3
apply to any requested Floating Rate Advance and Bank One shall thereafter make
an Advance, on behalf of the Revolving Lenders and in the amount requested,
available to the Borrowers on the applicable Borrowing Date by transferring same
day funds to the Funding Account. Each Advance made solely by the Agent pursuant
to this Section 2.1.3 is referred to in this Agreement as a “Non-Ratable Loan,”
and such Advances are referred to as the “Non-Ratable Loans.” Each Non-Ratable
Loan shall be subject to all the terms and conditions applicable to other
Advances funded by the Revolving Lenders, except that all payments thereon shall
be payable to Bank One solely for its own account. The Agent shall not make any
Non-Ratable Loan if the requested Non-Ratable Loan exceeds the Borrowers’
Availability (before giving effect to such Non-Ratable Loan). Non-Ratable Loans
may be made even if a Default or Unmatured Default exists, but may not be made
if the conditions precedent set forth in Section 4.2 have not been satisfied.
The Non-Ratable Loans shall be secured by the Liens granted to the Agent in and
to the

36



--------------------------------------------------------------------------------



 



Collateral and shall constitute Obligations hereunder. All Non-Ratable Loans
shall be Floating Rate Advances and are subject to the settlement provisions set
forth in Section 2.19.

2.1.4 Protective Advances and Overadvances.

               (a) Protective Advances. Subject to the limitations set forth
below, the Agent is authorized by the Borrowers and the Lenders, from time to
time in the Agent’s sole discretion (but shall have absolutely no obligation to)
during the continuation of a Unmatured Default or Default, to make Advances, on
behalf of all Lenders, in an aggregate amount outstanding at any time not to
exceed ten percent (10%) of the aggregate Revolving Commitment of all Lenders,
which the Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
costs, fees, and expenses as described in Section 9.6 (any of such Advances are
herein referred to as “Protective Advances”); provided that, no Protective
Advance shall cause the Aggregate Credit Exposure to exceed the Aggregate
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.2 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be Floating Rate
Advances, shall bear interest at the default rate set forth in Section 2.12 and
shall be payable on the earlier of demand or the Revolver Termination Date. The
Required Lenders may at any time revoke the Agent’s authorization to make
Protective Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof. At any time that there
is sufficient Availability and the conditions precedent set forth in Section 4.2
have been satisfied, the Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the Agent may
require the Lenders to fund their risk participations described in Section 2.2.

               (b) Overadvances. Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative on behalf of any
Borrower, the Agent may in its sole discretion (but shall have absolutely no
obligation to), make Advances to the Borrower Representative (for the account of
such Borrower), on behalf of the Revolving Lenders, in amounts that exceed
Availability or such Borrower’s Availability (any such excess Advances are
herein referred to collectively as “Overadvances”); provided that, (i) no such
event or occurrence shall cause or constitute a waiver of the Agent’s or
Revolving Lenders’ right to refuse to make any further Overadvances, Revolving
Loans or Non-Ratable Loans, or issue Facility LCs, as the case may be, at any
time that an Overadvance exists, and (ii) no Overadvance shall result in a
Default or Unmatured Default due to such Borrower’s failure to comply with
Section 2.1.1(a) for so long as the Agent permits such Overadvance to remain
outstanding, but solely with respect to the amount of such Overadvance. In

37



--------------------------------------------------------------------------------



 



addition, Overadvances may be made even if a Default or Unmatured Default
exists, but may not be made if the conditions precedent set forth in Section 4.2
have not been satisfied (other than the condition regarding Availability and
Availability). All Overadvances shall constitute Floating Rate Advances, shall
bear interest at the default rate set forth in Section 2.12, shall be payable on
the earlier of demand or the Revolver Termination Date and are subject to the
settlement provisions set forth in Section 2.19. The authority of the Agent to
make Overadvances is limited to an aggregate amount outstanding at any time not
to exceed ten percent (10%) of the aggregate Revolving Commitment of all Lenders
and no Overadvance shall cause any Revolving Lender’s Revolving Credit Exposure
to exceed its Revolving Commitment or the Aggregate Credit Exposure to exceed
the Aggregate Commitment; provided that, the Required Revolving Lenders may at
any time revoke the Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof.

2.1.5 Term A Loans.

               (a) Amounts of Term A Loans. Each Lender severally agrees to make
a term loan (any such term loan being referred to as a “Term A Loan” and such
term loans being referred to collectively as the “Term A Loans”) to the
Borrowers on the Effective Date, in an amount equal to such Lender’s Pro Rata
Share of the Term A Loan Commitment. The Term A Loans shall initially be
Floating Rate Advances but may be converted into Eurodollar Advances in
accordance with Section 2.7.

               (b) Initial Funding by Lenders. Each Lender shall make the amount
of such Lender’s Term A Loan available to the Agent in immediately available
funds at the Agent’s designated account, not later than 2:00 p.m. (Chicago time)
on the Effective Date. After the Agent’s receipt of the proceeds of such Term A
Loan from the Lenders, the Agent shall make the proceeds of such Term A Loan
available to the Borrowers on the Effective Date by transferring immediately
available funds equal to the proceeds of such Term A Loans received by the Agent
to the Funding Account or as the Borrower Representative shall otherwise
instruct in writing.

               (c) Amortization; Payments. The Term A Loans shall amortize in
forty-eight (48) monthly installments. Each of the first forty-seven
(47) installments of principal shall be in an amount equal to $28,333.33 and
shall be payable on the first day of each month, commencing on August 1, 2004
and ending on May 1, 2008. The final installment of principal shall be in the
amount of $368,333.49 or otherwise in an amount equal to the then remaining
principal balance of the Term A Loans and shall be payable on the Facility
Termination Date. Each such installment shall be payable to the Agent for the
account of the applicable Term A Lender. Payments or prepayments of the Term A
Loans may not be reborrowed.

38



--------------------------------------------------------------------------------



 



2.1.6 Term B Loans.

               (a) Amounts of Term B Loans. Each Lender severally agrees to make
a term loan (any such term loan being referred to as a “Term B Loan” and such
term loans being referred to collectively as the “Term B Loans”) to the
Borrowers on the Effective Date, in an amount equal to such Lender’s Pro Rata
Share of the Term B Loan Commitment. The Term B Loans shall initially be
Floating Rate Advances but may be converted into Eurodollar Advances in
accordance with Section 2.7.

               (b) Initial Funding by Lenders. Each Lender shall make the amount
of such Lender’s Term B Loan available to the Agent in immediately available
funds at the Agent’s designated account, not later than 2:00 p.m. (Chicago time)
on the Effective Date. After the Agent’s receipt of the proceeds of such Term B
Loan from the Lenders, the Agent shall make the proceeds of such Term B Loan
available to the Borrowers on the Effective Date by transferring immediately
available funds equal to the proceeds of such Term B Loans received by the Agent
to the Funding Account or as the Borrower Representative shall otherwise
instruct in writing.

               (c) Amortization; Payments. The Term B Loans shall amortize in
thirty-six (36) monthly installments. Each of the thirty-five (35) installments
of principal shall be in an amount equal to $277,777.78 and shall be payable on
the first day of each month, commencing on August 1, 2004 and ending on May 1,
2007. The final installment of principal shall be in the amount of $277,777.78
or otherwise in an amount equal to the then remaining principal balance of the
Term B Loans and shall be payable on the Term B Termination Date. Each such
installment shall be payable to the Agent for the account of the applicable Term
B Lender. Payments or prepayments of the Term B Loans may not be reborrowed.

     2.2 Ratable Loans; Risk Participation. Except as otherwise provided below,
each Advance made in connection with a Revolving Loan or a Term Loan shall
consist of Loans made by each Lender in an amount equal to such Lender’s Pro
Rata Share. Upon the making of an Advance by the Agent in connection with a
Non-Ratable Loan or an Overadvance (whether before or after the occurrence of a
Default or an Unmatured Default and regardless of whether the Agent has
requested a Settlement with respect to such Non-Ratable Loan or Overadvance),
the Agent shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Revolving Lender and each Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Agent, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan or
Overadvance in proportion to its Pro Rata Share of the Revolving Commitment.
Upon the making of an Advance by the Agent in connection with a Protective
Advance (whether before or after the occurrence of a Default or an Unmatured
Default and regardless of whether the Agent has requested a Settlement with
respect to such Protective Advance), the Agent shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably sold to each
Lender and each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the

39



--------------------------------------------------------------------------------



 



Agent, without recourse or warranty, an undivided interest and participation in
such Protective Advance in proportion to its Pro Rata Share of the Aggregate
Commitment. From and after the date, if any, on which any Lender is required to
fund its participation in any Non-Ratable Loan, Overadvance or Protective
Advance purchased hereunder, the Agent shall promptly distribute to such Lender,
such Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Agent in respect of such Loan.

     2.3 Payment of the Obligations. The Borrowers shall repay (a) the
outstanding principal balance of the Term A Loans, together with all other
Obligations specifically related thereto, including, without limitation, all
accrued and unpaid interest thereon, on the Facility Termination Date, (b) the
outstanding principal balance of the Term B Loans, together with all other
Obligations specifically related thereto, including, without limitation, all
accrued and unpaid interest thereon, on the Term B Termination Date, (c) the
outstanding principal balance of the Revolving Loans, together with all other
Obligations specifically related thereto, including, without limitation, all
accrued and unpaid interest thereon, on the Revolver Termination Date, (d) the
outstanding principal balance of the Loans, together with all other
then-outstanding Obligations, including, without limitation, all accrued and
unpaid interest thereon, on the Facility Termination Date.

     2.4 Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 and in multiples of $500,000 if in excess thereof.
Floating Rate Advances may be in any amount.

     2.5 Funding Account. The Borrower Representative shall deliver to the
Agent, on the Effective Date, a notice setting forth the deposit account of the
Borrower Representative (the “Funding Account”) to which the Agent is authorized
by the Borrowers to transfer the proceeds of any Advances requested pursuant to
this Agreement. The Borrower Representative may designate a replacement Funding
Account from time to time by written notice to the Agent. Any designation by the
Borrower Representative of the Funding Account must be reasonably acceptable to
the Agent.

     2.6 Reliance Upon Authority; No Liability. The Agent is entitled to rely
conclusively on any Authorized Person’s request for Advances hereunder, so long
as the proceeds thereof are to be transferred to the Funding Account. The Agent
shall have no duty to verify the identity of any individual representing himself
or herself as a person authorized by the Borrowers to make such requests on
their behalf. The Agent shall not incur any liability to the Borrowers as a
result of acting upon any notice referred to in Section 2.1 which the Agent
reasonably believes to have been given by an officer or other person duly
authorized by the Borrowers to request Advances on their behalf or for otherwise
acting under this Agreement. The crediting of Advances to the Funding Account
shall conclusively establish the joint and several obligation of the Borrowers
to repay such Advances as provided herein.

     2.7 Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.7 or are repaid in accordance with this Agreement. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be

40



--------------------------------------------------------------------------------



 



automatically converted into a Floating Rate Advance unless (x) such Eurodollar
Advance is or was repaid in accordance with this Agreement or (y) the Borrower
Representative shall have given the Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower
Representative may elect from time to time to convert all or any part of a
Floating Rate Advance into a Eurodollar Advance on behalf of the applicable
Borrower. The Borrower Representative shall give the Agent irrevocable notice in
the form of Exhibit B (a “Conversion/Continuation Notice”) of each conversion of
a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying (i) the requested date, which shall be a Business Day, of such
conversion or continuation, (ii) the aggregate amount and Type of the Advance
which is to be converted or continued, and (iii) the amount of such Advance
which is to be converted into or continued as a Eurodollar Advance and the
duration of the Interest Period applicable thereto.

     2.8 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower Representative, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower
Representative agrees to deliver promptly to the Agent a written confirmation,
if such confirmation is requested by the Agent or any Lender, of each telephonic
notice signed by an Authorized Person of the Borrower Representative. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.

     2.9 Notification of Advances, Interest Rates and Repayments. Promptly after
receipt thereof, the Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Agent will notify
each Revolving Lender of the contents of each request for issuance of a Facility
LC hereunder or any Modification. The Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

     2.10 Fees.

             (a) Unused Commitment Fee. The Borrowers agree to pay to the Agent,
for the account of each Revolving Lender in accordance with such Lender’s Pro
Rata Share, an unused commitment fee at a per annum rate equal to the Applicable
Fee Rate on the average daily Available Revolving Commitment, payable on each
Payment Date hereafter and on the Facility Termination Date (the “Unused
Commitment Fee”).

41



--------------------------------------------------------------------------------



 



                    (b) LC Fees. The Borrowers shall pay to the Agent, for the
account of the Revolving Lenders ratably in accordance with their respective Pro
Rata Shares, (i) a standby letter of credit fee (the “Standby LC Fee”) at a per
annum rate equal to the Applicable Margin for Revolving Loans constituting
Eurodollar Loans in effect from time to time on the face amount of each Facility
LC that is a standby letter of credit, and (ii) a commercial letter of credit
fee at a per annum rate equal to 1.00% of the face amount of each Facility LC
(the “Commercial LC Fee,” and together with the Standby LC Fee, the “LC Fee”),
each such LC Fee to be payable in arrears on each Payment Date. The Borrowers
shall also pay to the LC Issuer for its own account (x) at the time of issuance
of each Facility LC that is a standby letter of credit, a fronting fee of .125%
of the face amount of such Facility LC, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

                    (c) Agent and Arranger Fees. The Borrowers agree to pay to
the Agent and the Arranger such additional fees as are specified in the fee
letter dated as of the Closing Date among the Agent, the Arranger and the
Borrowers (the “Fee Letter”).

     2.11 Interest Rates. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurodollar Advance
into a Floating Rate Advance pursuant to Section 2.7, to but excluding the date
it is paid or is converted into a Eurodollar Advance pursuant to Section 2.7
hereof, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower Representative’s selections under Sections 2.1.1
and 2.7 and otherwise in accordance with the terms hereof. No Interest Period
for any Revolving Loan, Term A Loan or Term B Loan may end after the Revolver
Termination Date, Facility Termination Date or Term B Termination Date,
respectively. If at any time Loans are outstanding with respect to which the
Borrower Representative has not delivered a notice to the Agent specifying the
basis for determining the interest rate applicable thereto, those Loans shall
bear interest at the Floating Rate.

     2.12 Eurodollar Advances Post Default; Default Rates. Notwithstanding
anything to the contrary contained hereunder, during the continuance of a
Default or Unmatured Default the Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to reductions in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Agent or the
Required Lenders may, at their option, by notice to the Borrower Representative
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent

42



--------------------------------------------------------------------------------



 



of the Lenders to reductions in interest rates), declare that (i) each
Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate in effect from time to time plus 2% per annum
and (iii) the LC Fee shall be increased by 2% per annum, provided that, during
the continuance of a Default under subsection (f) or (g) of Article VII, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Agent or any
Lender.

     2.13 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on all Eurodollar Advances, Eurodollar Loans, Unused
Commitment Fees and LC Fees shall be calculated for actual days elapsed on the
basis of a 360-day year or a 366-day year, as applicable. Interest on all
Floating Rate Advances and Floating Rate Loans shall be calculated for actual
days elapsed on the basis of a 365-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment. After
giving effect to any Loan, Advance, continuation, or conversion of any
Eurodollar Rate Loan, there may not be more than five (5) different Interest
Periods in effect hereunder.

     2.14 Voluntary Prepayments. The Borrowers may from time to time prepay,
without penalty or premium, all or any portion of the outstanding Floating Rate
Advances. The Borrowers may also from time to time prepay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $500,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days’ prior notice to the Agent.

     2.15 Mandatory Prepayments.

                 (a) Borrowing Base Compliance. Except for Overadvances
permitted pursuant to Section 2.1.4(b), The Borrowers shall immediately repay
the Revolving Loans, Reimbursement Obligations and/or Non-Ratable Loans if at
any time the Aggregate Revolving Exposure exceeds the lesser of (i) the
Revolving Commitment, and (ii) the Aggregate Borrowing Base, to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of all outstanding Revolving Loans, Reimbursement Obligations and
Non-Ratable Loans, the Borrowers shall provide cash collateral or a Supporting
Letter of

43



--------------------------------------------------------------------------------



 



Credit for the LC Obligations in the manner set forth in Section 2.1.2(l) to the
extent required to eliminate such excess.

                    (b) Sale of Assets. Immediately upon receipt by any Loan
Party of the Net Cash Proceeds of any asset disposition (other than sales of
inventory in the ordinary course of business) or any working capital, earnings,
balance sheet or similar adjustment payment in connection with a Permitted
Acquisition, the applicable Borrower shall prepay the Obligations, or shall
cause the applicable Loan Party to deliver funds to the Agent for application to
the Obligations, in an amount equal to all such Net Cash Proceeds. Any such
prepayment shall be applied first, to pay the principal of the Overadvances and
Protective Advances, second, to scheduled principal installments of the Term A
Loans in inverse order of maturity and then to the Term B Loans in the inverse
order of maturity, third, to pay the principal of the Non-Ratable Loans, fourth,
to pay the principal of the Revolving Loans without a concomitant reduction in
the Revolving Commitment, and fifth, after the occurrence and during the
continuance of an Unmatured Default or a Default, to cash collateralize
outstanding Facility LCs.

                    (c) Issuance of Debt or Equity. If any Borrower issues
Capital Stock or any Loan Party issues Indebtedness (other than Indebtedness
permitted by Sections 6.17(a), (c), (e), and (g) or if any Loan Party receives
any dividend or distribution from a Person other than a Loan Party (other than
dividends or distributions received from Action Performance Holdings GmbH or
Action-McFarlane, LLC in the ordinary course of business), no later than the
Business Day following the date of receipt of any Net Cash Proceeds of such
issuance or receipt of such dividend, distribution, loan or advance, the
Borrowers shall prepay the Obligations in an amount equal to all such Net Cash
Proceeds, dividends, distributions, loans or advances. Any such prepayment shall
be applied first, to pay the principal of the Overadvances and Protective
Advances, second, to scheduled principal installments of the Term B Loans in
inverse order of maturity and then to the Term A Loans in the inverse order of
maturity, third, to pay the principal of the Non-Ratable Loans, fourth, to pay
the principal of the Revolving Loans without a concomitant reduction in the
Revolving Commitment, and fifth, after the occurrence and during the continuance
of an Unmatured Default or a Default, to cash collateralize outstanding Facility
LCs.

                    (d) Excess Cash Flow. Until the Term B Termination Date, the
Borrowers shall prepay the Obligations on the date that is ten days after the
earlier of (i) the date on which Borrowers’ annual audited Financial Statements
for the immediately preceding Fiscal Year are delivered pursuant to Section 6.1
or (ii) the date on which such annual audited Financial Statements were required
to be delivered pursuant to Section 6.1, in an amount equal to fifty percent
(50%) of the Borrowers’ Excess Cash Flow for the immediately preceding Fiscal
Year. Any such prepayment shall be applied to first, to pay the principal of the
Overadvances and Protective Advances, second, to scheduled principal
installments of the Term B Loans in inverse order of maturity and third, to pay
the principal of the Non-Ratable Loans. Each such prepayment shall be
accompanied by a certificate

44



--------------------------------------------------------------------------------



 



signed by the chief financial officer of the Borrower Representative (on behalf
of the Borrowers) certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance satisfactory to the Agent.

                    (e) Insurance/Condemnation Proceeds. Any insurance or
condemnation proceeds to be applied to the Obligations in accordance with
Section 6.7(c) shall be applied as follows: (i) insurance proceeds from
casualties or losses to cash or Inventory shall be applied, first, to the
Overadvances and Protective Advances, pro rata, second, to the Non-Ratable
Loans, third, to the Revolving Loans, fourth, to cash collateralize outstanding
Facility LCs of the Borrower who received such proceeds, fifth, to the to cash
collateralize outstanding Facility LCs of the other Borrowers, and sixth, to
scheduled principal installments of the Term A Loans in inverse order of
maturity and then, to the Term B Loans in the inverse order of maturity; and
(ii) insurance or condemnation proceeds from casualties or losses to Equipment,
Fixtures and real Property shall be applied first, to pay the principal of the
Overadvances and Protective Advances, second, to scheduled principal
installments of the Term A Loans in inverse order of maturity and then to the
Term B Loans in the inverse order of maturity, third, to pay the principal of
the Non-Ratable Loans, fourth, to pay the principal of the Revolving Loans, and
fifth, after the occurrence and during the continuance of an Unmatured Default
or a Default, to cash collateralize outstanding Facility LCs. The Revolving
Commitment shall not be permanently reduced by the amount of any such
prepayments. If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, Fixtures and real Property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the Agent, in its Permitted Discretion.

                    (f) General. Without in any way limiting the foregoing,
immediately upon receipt by any Loan Party of proceeds of any sale of any
Collateral, the Borrowers shall cause such Loan Party to deliver such proceeds
to the Agent, or deposit such proceeds in a deposit account subject to a Deposit
Account Control Agreement. All of such proceeds shall be applied as set forth
above or otherwise as provided in Section 2.18. Nothing in this Section 2.15
shall be construed to constitute Agent’s or any Lender’s consent to any
transaction that is not permitted by other provisions of this Agreement or the
other Loan Documents.

                    (g) The applicable Borrower shall immediately repay the Term
A Loans if at any time the aggregate outstanding principal amount of the Term A
Loans relating to such Borrower exceeds 80% of the Net Orderly Liquidation of
such Borrower’s Eligible Equipment, to the extent required to eliminate such
excess.

     2.16 Termination of the Facility.

45



--------------------------------------------------------------------------------



 



                    (a) Without limiting Section 2.3 or Section 8.1, (i) the
Aggregate Commitments shall expire on the Facility Termination Date, (ii) the
Aggregate Credit Exposure and all other unpaid Obligations shall be paid in full
by the Borrowers on the Facility Termination Date, (iii) the Revolving
Commitment shall expire on the Revolver Termination Date, (iv) the aggregate
principal amount of the Term A Loans and all other unpaid Obligations related
specifically thereto shall be paid in full by the Borrowers on the Facility
Termination Date and (v) the aggregate principal amount of the Term B Loans and
all other unpaid Obligations related specifically thereto shall be paid in full
by the Borrowers on the Term B Termination Date.

                    (b) The Borrowers may terminate this Agreement with at least
ten Business Days’ prior written notice thereof to the Agent and the Lenders,
upon (i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Facility LCs (or alternatively, with respect to each such Facility LC, the
furnishing to the Agent of a cash deposit or Supporting Letter of Credit as
required by Section 2.1.2(l)), (iii) the payment in full of the early
termination fee set forth in the following sentence (the “Prepayment Fee”),
(iv) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon, and (v) the payment in full
of any amount due under Section 3.4. Subject to Section 2.24, if this Agreement
is terminated at any time prior to the Facility Termination Date, whether
pursuant to this Section 2.16 or pursuant to Section 8.1, the Borrower shall pay
to the Agent, for the account of the Lenders, an early termination fee
determined in accordance with the following table:

      Period during which early     termination occurs

--------------------------------------------------------------------------------

  Prepayment Fee

--------------------------------------------------------------------------------

On or prior to the first anniversary of the Closing Date
  1.0% of the Prepayment Amount
 
   
After the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date
  .50% of the Prepayment Amount
 
   
After the second anniversary of the Closing Date
  0% of the Prepayment Amount

No such Prepayment Fee shall be payable in the event this Agreement is
terminated in connection with refinancing of the Obligations in a transaction in
which Bank One or one of its Affiliates that is a banking institution provides
or arranges a replacement bank credit facility for the Borrowers.

     2.17 Method of Payment.

                    (a) All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at

46



--------------------------------------------------------------------------------



 



the Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Agent specified in writing by the Agent to the Borrower
Representative, by noon (local time) on the date when due and shall be applied
ratably by the Agent among the Lenders. Any payment received by the Agent after
such time shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue. Solely for purposes
of determining the amount of Loans available for borrowing purposes, checks and
cash or other immediately available funds from collections of items of payment
and proceeds of any Collateral shall be applied in whole or in part against the
Obligations, on the day of receipt, subject to actual collection. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender.

                    (b) At the election of the Agent, all payments of principal,
interest, reimbursement obligations in connection with Facility LCs, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.6), and other sums
payable under the Loan Documents, may be paid from the proceeds of Advances made
hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.1 or a deemed request as provided in this Section 2.17 or
may be deducted from the Funding Account or any other deposit account of any
Borrower maintained with the Agent. Each Borrower hereby irrevocably authorizes
(i) the Agent to make an Advance for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Non- Ratable Loans , Overadvances and Protective
Advances) and that all such Advances shall be deemed to have been requested
pursuant to Section 2.1 and (ii) the Agent to charge the Funding Account or any
other deposit account of any Borrower maintained with Bank One for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.

     2.18 Apportionment, Application, and Reversal of Payments. Except as
otherwise required pursuant to Section 2.19, principal and interest payments
shall be apportioned ratably among the Lenders as set forth in this Article II
and payments of the fees shall, as applicable, be apportioned ratably among the
Lenders, except for fees payable solely to the Agent or the LC Issuer and except
as provided in Section 2.10(c). All payments shall be remitted to the Agent and
all such payments not relating to principal or interest of specific Loans or not
constituting payment of specific fees as specified by the Borrower
Representative, and all proceeds of any Collateral received by the Agent, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agent from the Borrowers (other than in connection with Banking Services or
Rate Management Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Rate Management Obligations), third, to pay interest due in
respect of the Overadvances and

47



--------------------------------------------------------------------------------



 



Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest due in respect of the Non-Ratable
Loans, sixth, to pay interest due in respect of the Revolving Loans (other than
Non-Ratable Loans, Overadvances and Protective Advances), seventh, to pay or
prepay principal of the Non-Ratable Loans, eighth, to pay or prepay principal of
the Revolving Loans (other than Non-Ratable Loans, Overadvances and Protective
Advances) and unpaid reimbursement obligations in respect of Facility LCs,
ninth, to pay an amount to the Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Facility LCs and the
aggregate amount of any unpaid reimbursement obligations in respect of Facility
LCs, to be held as cash collateral for such Obligations, tenth, to interest then
due and payable on the Term A Loans and then to interest due and payable on the
Term B Loans, eleventh, to prepay the scheduled principal installments of the
Term A Loans in inverse order of maturity and then to prepay the scheduled
principal installments of the Term B Loans in the inverse order of maturity,
twelfth, to payment of any amounts owing with respect to Banking Services and
Rate Management Obligations, and thirteenth, to the payment of any other Secured
Obligation due to the Agent or any Lender by the Borrowers. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding Floating Rate Loans and, in any event, the Borrowers shall pay the
Eurodollar breakage losses in accordance with Section 3.4. The Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

     2.19 Settlement. Each Revolving Lender’s funded portion of the Loans is
intended by the Revolving Lenders to be equal at all times to such Revolving
Lender’s Pro Rata Share of the outstanding Loans. Notwithstanding such
agreement, the Agent, Bank One, and the Lenders agree (which agreement shall not
be for the benefit of or enforceable by the Loan Parties) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Loans, including the Non-Ratable Loans and
Overadvances shall take place on a periodic basis as follows. The Agent shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis,
or on a more frequent basis at the Agent’s election, by notifying the Lenders of
such requested Settlement by telecopy, telephone, or e-mail no later than 12:00
noon (Chicago time) on the date of such requested Settlement (the “Settlement
Date”). Each Revolving Lender (other than the Agent, in the case of the
Non-Ratable Loans and Overadvances) shall transfer the amount of such Revolving
Lender’s Pro Rata Share of the outstanding principal amount of the applicable
Loan with respect to which Settlement is requested to the Agent, to such account
of the Agent as the Agent may designate, not later than 2:00 p.m. (Chicago
time), on the Settlement Date applicable thereto. Settlements may occur during
the existence of a Default or an Unmatured Default and whether or not the
applicable conditions precedent set forth in Section 4.2 have then been
satisfied. Such amounts transferred to the Agent shall be applied against the
amounts of the applicable Loan and, together with Bank One’s Pro Rata Share of
such Non-Ratable Loan or Overadvance, shall constitute Revolving Loans of such
Lenders, respectively. If any such amount is not transferred to the Agent by any
Lender on the Settlement Date applicable thereto, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.23.

48



--------------------------------------------------------------------------------



 



     2.20 Indemnity for Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the Agent or
any Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrowers shall be liable to pay to the Agent and the Lenders, and each
Borrower hereby indemnifies the Agent and the Lenders and holds the Agent and
the Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 2.20 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Agent or any Lender in
reliance upon such payment or application of proceeds, and any such contrary
action so taken shall be without prejudice to the Agent’s and the Lenders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 2.20 shall survive the termination of this Agreement.

     2.21 Noteless Agreement; Evidence of Indebtedness.

                    (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

                    (b) The Agent shall also maintain accounts in which it will
record (i) the amount of each Loan extended hereunder, the Type thereof, the
name of the Borrower who requested such Loan and the Interest Period with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrowers to each Lender hereunder, (iii) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, and (iv) the amount of any sum received by the Agent
hereunder from the Borrowers and each Lender’s share thereof.

                    (c) The entries maintained in the accounts maintained
pursuant to paragraphs (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Obligations in accordance with their terms.

                    (d) Any Lender may request that its Revolving Loans be
evidenced by a promissory note in substantially the form of Exhibit C (a
“Revolving Note”), that its Term A Loans be evidenced by a promissory note in
substantially the form of Exhibit C-2 attached hereto (a “Term A Note”) and that
its Term B Loans be evidenced by a promissory note in substantially the form of
Exhibit C-3 attached hereto (a “Term B Note”). In such event, each Borrower
shall prepare, execute

49



--------------------------------------------------------------------------------



 



and deliver to such Lender such Note payable to the order of such Lender.
Thereafter, the Revolving Loans evidenced by such Revolving Note, the Term A
Loans evidenced by such Term A Note or the Term B Loans evidenced by the Term B
Notes and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Revolving Loans,
Term A Loans or Term B Loans once again be evidenced as described in paragraphs
(a) and (b) above.

     2.22 Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, Reimbursement Obligations and any Notes issued hereunder
shall be deemed held by each Lender or the LC Issuer, as the case may be, for
the benefit of any such Lending Installation. Each Lender and the LC Issuer may,
by written notice to the Agent and the Borrower Representative in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account Loan payments or payments with respect to Facility LCs are to
be made.

     2.23 Non-Receipt of Funds by the Agent; Defaulting Lenders.

                    (a) Unless the Borrower Representative or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrowers, a payment of principal, interest or fees
to the Agent for the account of the Lenders, that it does not intend to make
such payment, the Agent may assume that such payment has been made. The Agent
may, but shall not be obligated to, make the amount of such payment available to
the intended recipient in reliance upon such assumption. If such Lender or the
Borrowers, as the case may be, have not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrowers,
the interest rate applicable to the relevant Loan.

                    (b) If a payment has not been made by a Lender (a
“Defaulting Lender”), the Agent will notify the Borrower Representative of such
failure to fund and, upon demand by the Agent, the Borrowers shall pay such
amount to the Agent for the Agent’s account, together with interest thereon for
each day elapsed since the Borrowing Date at a rate per annum equal to the
interest rate applicable

50



--------------------------------------------------------------------------------



 



to the relevant Loan. The Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by the Borrowers to the Agent for the
Defaulting Lender’s benefit, and, in the absence of such transfer to the
Defaulting Lender, the Agent shall transfer any such payments to each other
non-Defaulting Lender ratably in accordance with their Pro Rata Share of the
Commitments (but only to the extent that such Defaulting Lender’s Advance was
funded by the other Lenders) or, if so directed by the Borrower Representative
and if no Unmatured Default or Default has occurred and is continuing (and to
the extent such Defaulting Lender’s Advance was not funded by the other
Lenders), retain the same to be re-advanced to the Borrowers as if such
Defaulting Lender had made Advances to the Borrowers. Subject to the foregoing,
the Agent may hold and, in its Permitted Discretion, setoff such Defaulting
Lender’s funding shortfall against that Defaulting Lender’s Pro Rata Share of
all payments received from the Borrowers or re-lend to the Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by the Agent for the account of such Defaulting Lender. Until a
Defaulting Lender cures its failure to fund its Pro Rata Share of any Advance
(i) solely for the purposes of voting or consenting to matters with respect to
the Loan Documents, such Defaulting Lender shall be deemed not to be a “Lender”
and such Defaulting Lender’s Commitment shall be deemed to be zero, (ii) such
Defaulting Lender shall not be entitled to any portion of the Unused Commitment
Fee and (iii) the Unused Commitment Fee shall accrue in favor of the Lenders
which have funded their respective Pro Rata Shares of such requested Advance and
shall be allocated among such non-Defaulting Lenders ratably based on their Pro
Rata Share of the Commitments. This Section shall remain effective with respect
to such Defaulting Lender until (x) the Obligations under this Agreement shall
have been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, the Agent, and the Borrower Representative shall have
waived such Defaulting Lender’s default in writing, or (z) the Defaulting Lender
makes its Pro Rata Share of the applicable Advance and pays to the Agent all
amounts owing by the Defaulting Lender in respect thereof. The operation of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve or excuse the performance by such Defaulting Lender or
any other Lender of its duties and obligations hereunder.

     2.24 Limitation of Interest. The Borrowers, the Agent and the Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 2.24 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.24, even if such provision
declares that it controls. As used in this Section 2.24, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrowers or any other Person be obligated to
pay, or any Lender have any right or privilege to

51



--------------------------------------------------------------------------------



 



reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the State of Texas or the
applicable laws (if any) of the U.S. or of any other applicable state, or
(b) total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document which directly or indirectly relate to interest shall
ever be construed without reference to this Section 2.24, or be construed to
create a contract to pay for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any
Obligation is shortened by reason of acceleration of maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrowers’ obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor. Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.

52



--------------------------------------------------------------------------------



 



     2.25 Borrower’s Reduction of Commitment. Prior to the Facility Termination
Date, Borrower may, upon five (5) Business Days’ prior written notice to Agent,
permanently reduce the Revolving Commitment to a lesser amount, provided that
such reduction must be $5,000,000 or a higher integral multiple of $1,000,000
and the amount of the Revolving Commitment may not be reduced, in the aggregate,
by more than the lesser of (a) the Availability at such time and (b)
$10,000,000.

ARTICLE III

YIELD PROTECTION; TAXES

     3.1 Yield Protection. If, on or after the Closing Date, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

                    (a) subjects any Lender or any applicable Lending
Installation or the LC Issuer to any Taxes, or changes the basis of taxation of
payments (other than with respect to Excluded Taxes) to any Lender or the LC
Issuer in respect of its Eurodollar Loans, Facility LCs or participations
therein, or

                    (b) imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances), or

                    (c) imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or the LC Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in

53



--------------------------------------------------------------------------------



 



connection with such Eurodollar Loans, Commitment, Facility LCs or
participations therein, then, within fifteen days of demand by such Lender or
the LC Issuer, as the case may be, the Borrowers shall pay such Lender or the LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received.

     3.2 Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within fifteen days of demand by such Lender or
the LC Issuer, the Borrowers shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or the LC Issuer determines is
attributable to this Agreement, its Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines (as defined below) or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any corporation controlling any Lender or
the LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk  based
capital guidelines in effect in the U.S. on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the U.S. implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

     3.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

     3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower Representative for any reason other
than default by the Lenders, the Borrowers will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.

54



--------------------------------------------------------------------------------



 



     3.5 Taxes.

     (a) All payments by the Borrowers to or for the account of any Lender, the
LC Issuer or the Agent hereunder or under any Note or Facility LC Application
shall be made free and clear of and without deduction for any and all Taxes. If
any Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender, the LC Issuer or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions, (c) such
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty days
after such payment is made.

     (b) In addition, each Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).

     (c) The Borrower hereby agree to, jointly and severally, indemnify the
Agent, the LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Agent, the LC Issuer or such Lender
as a result of its Commitment, any Loans made by it hereunder, any Facility LC
issued hereunder or otherwise in connection with its participation in this
Agreement and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within thirty days of the date the Agent, the LC Issuer or such Lender
makes demand therefor pursuant to Section 3.6.

     (d) Each Lender that is not incorporated under the laws of the U.S. or a
state thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days after the date of this Agreement, (i) deliver to the Agent two
duly completed copies of U.S. Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any U.S. federal income
taxes, and (ii) deliver to the Agent a U.S. Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from U.S.
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower Representative and the Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in

55



--------------------------------------------------------------------------------



 



the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower Representative or the
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any U.S. federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower Representative and the Agent
that it is not capable of receiving payments without any deduction or
withholding of U.S. federal income tax.

     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower Representative with an appropriate form pursuant to clause (iv), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
U.S.; provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iv), above, the Borrowers
shall take such steps as such Non-U.S. Lender shall reasonably request to assist
such Non-U.S. Lender to recover such Taxes.

     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower Representative (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the U.S. or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The

56



--------------------------------------------------------------------------------



 



obligations of the Lenders under this Section 3.5(g) shall survive the payment
of the Obligations and termination of this Agreement.

     3.6 Lender Statements; Survival of Indemnity.

     To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurodollar Loans to reduce any
liability of the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower Representative (with a copy to the Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrowers in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
Representative of such written statement. The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

     3.7 Replacement of Lender.

     If the Borrowers are required pursuant to Section 3.1, 3.2 or 3.5 to make
any additional payment to any Lender or if any Lender’s obligation to make or
continue, or to convert Floating Rate Advances into, Eurodollar Advances shall
be suspended pursuant to Section 3.3 or if any Lender is a Defaulting Lender
(any such Lender, an “Affected Lender”), the Borrowers may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that, no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrowers and the Agent shall agree, as of such date, to purchase for
cash the Advances and other Obligations due to the Affected Lender pursuant to
an Assignment Agreement (and a Defaulting Lender shall be deemed to have
executed and delivered such Assignment Agreement if it fails to do so) and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and
(ii) the Borrowers shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

57



--------------------------------------------------------------------------------



 



ARTICLE IV

CONDITIONS PRECEDENT

     4.1 Effectiveness. This Agreement will not become effective unless the Loan
Parties have satisfied each of the following conditions in a manner satisfactory
to the Agent and the Lenders, and with respect to any condition requiring
delivery of any agreement, certificate, document, or instrument, the Loan
Parties shall have furnished to the Agent sufficient copies of any such
agreement, certificate, document, or instrument for distribution to the Lenders.

     (a) This Agreement or counterparts hereof shall have been duly executed by
each Loan Party, the Agent and the Lenders; and the Agent shall have received
duly executed copies of the Loan Documents and such other documents,
instruments, agreements and legal opinions as the Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, each in form and substance reasonably satisfactory to the Agent.

     (b) Each Loan Party shall have delivered copies of its articles or
certificate of incorporation or organization, together with all amendments, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization.

     (c) Each Loan Party shall have delivered copies, certified by its Secretary
or Assistant Secretary, of its by-laws or operating, management or partnership
agreement and of its Board of Directors’ resolutions or the resolutions of its
members and of resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party.

     (d) Each Loan Party shall have delivered an incumbency certificate,
executed by its Secretary or Assistant Secretary, which shall identify by name
and title and bear the signatures of the Authorized Persons and any other
officers such Loan Party authorized to sign the Loan Documents to which such
Loan Party is a party, upon which certificate the Agent and the Lenders shall be
entitled to rely until informed of any change in writing by such Loan Party.

     (e) Each Borrower and each other Loan Party shall have delivered a
certificate, signed by the chief financial officer of such Borrower and such
other Loan Party, on the initial Credit Extension Date (i) stating that no
Default or Unmatured Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article V are true and correct
as of such Credit Extension Date, (iii) specifying the deposit account at Bank
One which shall be used as the Funding Account and (iv) certifying any other
factual matters as may be reasonably requested by the Agent or any Lender.

58



--------------------------------------------------------------------------------



 



     (f) The Loan Parties shall have delivered a written opinion of the Loan
Parties’ counsel, addressed to the Agent, the LC Issuer and the Lenders in
substantially the form of Exhibit D.

     (g) The Borrowers shall have delivered any Notes requested by a Lender
pursuant to Section 2.21 payable to the order of each such requesting Lender.

     (h) The Borrowers shall have delivered money transfer authorizations as the
Agent may have reasonably requested.

     (i) [reserved]

     (j) The Agent shall have received all Lien and other searches that the
Agent deems necessary, the Loan Parties shall have delivered UCC termination
statements or amendments to existing UCC financing statements with respect to
any filings against the Collateral as may be requested by the Agent and shall
have authorized the filing of such termination statements or amendments, the
Agent shall have been authorized to file any UCC financing statements that the
Agent deems necessary to perfect its Liens in the Collateral and Liens creating
a first priority security interest in the Collateral in favor of the Agent shall
have been perfected.

     (k) The Borrower Representative shall have delivered an Aggregate Borrowing
Base Certificate which calculates the Aggregate Borrowing Base as of the end of
the Business Day immediately preceding the Effective Date and each Borrower
shall have delivered a duly executed Borrowing Base Certificate for such
Borrower which calculates such Borrower’s Borrowing Base as of the end of the
Business Day immediately preceding the Effective Date.

     (l) The Borrowers shall have delivered to the Agent and the Lenders the
audited consolidated financial statements of the Company and its Subsidiaries
for the period ending on September 30, 2003 and unaudited consolidated financial
statements of the Company and its Subsidiaries for the period ending on May 31,
2004.

     (m) The Agent shall have completed its business due diligence and the Loan
Parties’ corporate structure, capital structure, material accounts and governing
documents shall be acceptable to the Agent. In addition, the terms and
conditions of all Indebtedness of each Loan Party shall be acceptable to the
Agent.

     (n) All legal (including tax implications) and regulatory matters,
including, but not limited to compliance with applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System,
shall be satisfactory to the Agent and the Lenders.

59



--------------------------------------------------------------------------------



 



     (o) The Loan Parties shall have delivered (i) Collateral audits,
satisfactory to the Agent, prepared by an independent firm engaged directly by
the Agent, and (ii) appraisals, prepared by an independent appraiser engaged
directly by the Agent, of specific equipment, which audits and appraisals shall
be satisfactory to the Agent.

     (p) The Loan Parties shall have delivered any requested environmental
review reports from firm(s) satisfactory to the Agent, which review reports
shall be acceptable to the Agent. Any environmental hazards or liabilities
identified in any such environmental review reports shall indicate the Loan
Parties’ plans with respect thereto.

     (q) The Borrowers shall have delivered evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of Section 6.7.

     (r) Reserved.

     (s) Reserved.

     (t) The Agent shall have determined that (i) since May 13, 2004, there is
an absence of any material adverse change or disruption in primary or secondary
loan syndication markets, financial markets or in capital markets generally that
would likely impair syndication of the Credit Extensions hereunder and (ii) the
Loan Parties shall have fully cooperated with the Agent’s syndication efforts
including, without limitation, by providing the Agent with information regarding
the Loan Parties’ operations and prospects and such other information as the
Agent deems necessary to successfully syndicate the Credit Extensions hereunder.

     (u) The Borrowers shall have delivered a properly completed Facility LC
Application if the initial Credit Extension will include the issuance of a
Facility LC. The Borrowers shall have executed the LC Issuer’s master agreement
for the issuance of Letters of Credit.

     (v) After giving effect to all Credit Extensions to be made on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Borrowers’ Availability shall not be less than $20,000,000.

     (w) The Borrowers shall have paid all of the fees and expenses owing to the
Agent, the Arranger, the LC Issuer and the Lenders pursuant to Section 2.10, and
Section 9.6(a).

     (x) The Loan Parties shall have delivered to the Agent their most recent
statement of the Unfunded Liabilities of each Single Employer Plan, certified as
correct by an actuary enrolled under ERISA.

60



--------------------------------------------------------------------------------



 



     (y) The Agent shall have received evidence that the Borrower has delivered
notice under the Indenture of their intention to repurchase all of the
outstanding Convertible Notes and terminate the Indenture.

     (z) The Loan Parties shall have delivered such other documents as the
Agent, the LC Issuer, any Lender or their respective counsel may have reasonably
requested.

     4.2 Each Credit Extension. Except as otherwise expressly provided herein,
the Lenders shall not be required to make any Credit Extension if on the
applicable Credit Extension Date:

     (a) There exists any Default or Unmatured Default or any Default or
Unmatured Default shall result from any such Credit Extension and the Agent or
the Required Lenders shall have determined not to make any Credit Extension as a
result of such Default or Unmatured Default.

     (b) Any representation or warranty contained in Article V is untrue or
incorrect as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, and
the Agent or the Required Lenders shall have determined not to make any Credit
Extension as a result of the fact that such representation or warranty is untrue
or incorrect.

     (c) After giving effect to any Credit Extension, the Borrowers’
Availability would be less than zero.

     Each Borrowing Notice or request for issuance of Facility LC with respect
to each such Credit Extension shall constitute a representation and warranty by
each Borrower that the conditions contained in Section 4.1 have been satisfied
and that none of the conditions set forth in Section 4.2 exist as of the
applicable Credit Extension Date. Any Lender may require a duly completed
Compliance Certificate as a condition to making a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

     Each Loan Party represents and warrants to the Lenders as follows:

     5.1 Existence and Standing. Each Loan Party is a corporation, partnership
(in the case of Subsidiaries only) or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted (except for jurisdictions other than its jurisdiction of incorporation
or organization where such authority may be retroactively and ministerially
obtained and where failure to have such authority could not reasonably be
expected to have a Material Adverse Effect).

61



--------------------------------------------------------------------------------



 



     5.2 Authorization and Validity. Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by each
Loan Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper proceedings, and
the Loan Documents to which such Loan Party is a party constitute legal, valid
and binding obligations of such Loan Party enforceable against such Loan Party
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

     5.3 No Conflict; Government Consent. Neither the execution and delivery by
any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Loan Party or (ii) any
Loan Party’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any material indenture, instrument or agreement to which any Loan
Party is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of such Loan Party
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by a Loan Party, is required to be obtained
by any Loan Party in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Loan Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

     5.4 Security Interest in Collateral. The provisions of this Agreement and
the other Loan Documents create legal and valid Liens on all the Collateral in
favor of the Agent, for the benefit of the Agent and the Lenders, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Agent pursuant to any applicable
law or agreement and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Agent has not obtained
or does not maintain possession of such Collateral.

     5.5 Financial Statements.

     (a) The audited consolidated financial statements of the Company and its
Subsidiaries for the period ending on September 30, 2003 heretofore delivered to
the Lenders were prepared in accordance with GAAP (as in effect on the date such
statements were prepared) and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended. The
unaudited consolidated financial statements of the Company and its Subsidiaries
for the Fiscal Month ended May 31, 2004 heretofore delivered by the Borrowers to
the

62



--------------------------------------------------------------------------------



 



Lenders were prepared in accordance with GAAP (as in effect on the date such
statements were prepared except for the presentation of footnotes and for
applicable normal year-end audit adjustments) and fairly present the
consolidated financial condition and operations of the Company and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.

     (b) The Projections dated June 24, 2004 and the most recent Projections
delivered to the Agent and the Lenders pursuant to Section 6.1(d), represent the
Borrowers’ good faith estimate of the future financial performance of the
Borrowers for the period set forth therein.

     5.6 Material Adverse Change. Since September 30, 2003 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Loan Parties which could reasonably be expected
to have a Material Adverse Effect.

     5.7 Taxes. The Loan Parties have filed all U.S. federal tax returns and all
other tax returns which are required to be filed and have paid all taxes due
pursuant to said returns or pursuant to any assessment received by any Loan
Party, except such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP and as to
which no Lien exists. The U.S. income tax returns of the Loan Parties have been
audited by the Internal Revenue Service through the Fiscal Year ended 2001. No
tax liens have been filed and no claims are being asserted with respect to any
such taxes. The charges, accruals and reserves on the books of the Loan Parties
in respect of any taxes or other governmental charges are adequate. If any Loan
Party is a limited liability company, each such limited liability company
qualifies for partnership tax treatment under U.S. federal tax law.

     5.8 Litigation and Contingent Obligations. Except as set forth on
Schedule 5.8, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting any Loan Party which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which (i) could not reasonably be
expected to have a Material Adverse Effect or (ii) is set forth on Schedule 5.8,
no Loan Party has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.5.

     5.9 Capitalization and Subsidiaries. Schedule 5.9 sets forth (a) a correct
and complete list of the name and relationship to the Company of each and all of
the Company’s Subsidiaries, (b) the location of the chief executive office of
each Loan Party and each of its Subsidiaries and each other location where any
of them have maintained their chief executive office in the past five years,
(c) a true and complete listing of each class of each Loan Party’s authorized
Capital Stock, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and (d) the type of entity of each
Loan Party. With respect to each Loan Party, Schedule 5.9 also sets forth the
employer or taxpayer identification number of each Loan Party and the
organizational identification number issued by each Loan Party’s jurisdiction of
organization or a statement that no such number has been issued. All of the
issued and outstanding Capital Stock owned by any Loan Party has been (to the
extent such concepts are

63



--------------------------------------------------------------------------------



 



relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non-assessable.

     5.10 ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $1,000,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Company nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

     5.11 Accuracy of Information. No information, exhibit or report furnished
by any Loan Party to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

     5.12 Names; Prior Transactions. Except as set forth on Schedule 5.12, the
Loan Parties have not, during the past five years, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any Acquisition.

     5.13 Regulation U. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Loan Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Loan Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

     5.14 Material Agreements. Schedule 5.14 hereto sets forth as of the Closing
Date all material agreements and contracts to which any Loan Party is a party or
is bound as of the date hereof that were executed after March 31, 2004 or that
are not listed in any public filing with the Securities and Exchange Commission.
No Loan Party is subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. No Loan Party is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any material agreement to
which it is a party (including any such agreement or instrument evidencing or
governing Indebtedness).

     5.15 Compliance With Laws. The Loan Parties have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective

64



--------------------------------------------------------------------------------



 



businesses or the ownership of their respective Property, except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

     5.16 Ownership of Properties. Except as set forth on Schedule 5.16, on the
date of this Agreement, the Loan Parties will have in all material respects good
title, free of all Liens other than those permitted by Section 6.22, to all of
the Property and assets reflected in the Loan Parties’ most recent consolidated
financial statements provided to the Agent as owned by the Loan Parties.

     5.17 Plan Assets; Prohibited Transactions. No Loan Party is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.

     5.18 Environmental Matters. In the ordinary course of its business, the
officers of each Loan Party consider the effect of Environmental Laws on the
business of such Loan Party, in the course of which they identify and evaluate
potential risks and liabilities accruing to such Loan Party due to Environmental
Laws. On the basis of this consideration, the Loan Parties have concluded that
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. No Loan Party has received any notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment.

     5.19 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

     5.20 Public Utility Holding Company Act. No Loan Party is a “holding
company” or a “subsidiary company” of a “holding company”, or an “Affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

     5.21 Bank Accounts. As of the Closing Date, Exhibit B to the Security
Agreement contains a complete and accurate list of all bank accounts maintained
by each Loan Party with any bank or other financial institution.

     5.22 Indebtedness. As of the Closing Date and after giving effect to the
Credit Extensions to be made on the Closing Date (if any), the Loan Parties have
no Indebtedness, except for (a) the Obligations, and (b) any Indebtedness
described on Schedule 5.22.

     5.23 Affiliate Transactions. Except as set forth on Schedule 5.23, as of
the Closing Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, parents, other interest holders, employees, or
Affiliates (other than Subsidiaries) of any Loan Party, any holder of five
percent (5%) or more of the Capital Stock of any Loan Party, or any

65



--------------------------------------------------------------------------------



 



members of any of the foregoing Persons’ respective immediate families, and none
of the foregoing Persons are directly or indirectly indebted to or have any
direct or indirect ownership, partnership, or voting interest in any Affiliate
of any Loan Party or any Person with which any Loan Party has a business
relationship or which competes with any Loan Party.

     5.24 Real Property; Leases. As of the Closing Date, Schedule 5.24 sets
forth a correct and complete list of all real Property owned by each Loan Party,
all leases and subleases of real Property by each Loan Party as lessee or
sublessee, and all leases and subleases of real Property by each Loan Party as
lessor or sublessor. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no material
default by any Loan Party thereto or, to any Loan Party’s knowledge, any other
party to any such lease or sublease exists. Each Loan Party has good and
indefeasible title in fee simple to the real Property identified on
Schedule 5.24 as owned by such Loan Party, or valid leasehold interests in all
real Property designated therein as “leased” by such Loan Party.

     5.25 Intellectual Property Rights. As of the Closing Date: (a) Schedule
5.25 sets forth a correct and complete list of all Intellectual Property Rights
of each Loan Party; (b) none of the Intellectual Property Rights listed in
Schedule 5.25 is subject to any licensing agreement or similar arrangement
except as set forth in Schedule 5.25; (c) the Intellectual Property Rights
described in Schedule 5.25 constitute all of the property of such type necessary
to the current and anticipated future conduct of the Loan Parties’ business;
(d) to the best of each Loan Party’s knowledge, no slogan or other advertising
device, product, process, method, substance, part, or other material now
employed, or now contemplated to be employed, by any Loan Party infringes in any
material respect upon any rights held by any other Person; and (e) no claim or
litigation regarding any of the foregoing is pending or, to any Loan Party’s
knowledge, threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard, or code is pending or, to the
knowledge of any Loan Party, proposed which could reasonably be expected to have
a material adverse effect on such Loan Party.

     5.26 Insurance. Schedule 5.26 lists all insurance policies of any nature
maintained, as of the Closing Date, by each Loan Party, as well as a summary of
the terms of each such policy.

     5.27 Solvency.

     (a) Immediately after the consummation of the transactions to occur on the
date hereof and immediately following the making of each Credit Extension, if
any, made on the date hereof and after giving effect to the application of the
proceeds of such Credit Extensions, (a) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of each Loan Party; (b) the present fair
saleable value of the Property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of each Loan Party on
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) each Loan Party will not have unreasonably small capital with which to
conduct the businesses in which it

66



--------------------------------------------------------------------------------



 



is engaged as such businesses are now conducted and are proposed to be conducted
after the date hereof.

     (b) No Borrower intends to, nor will any Borrower permit any of its
Subsidiaries to, and no Borrower believes that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

     5.28 Subordinated Indebtedness. The Secured Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.

     5.29 Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by each Loan Party to its
employees and former employees, as estimated by such Loan Party in accordance
with procedures and assumptions deemed reasonable by the Required Lenders, does
not exceed $500,000.

     5.30 Common Enterprise. The successful operation and condition of each of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

     5.31 Reportable Transaction. The Borrowers do not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event a Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.

     5.32 Labor Disputes. Except as set forth on Schedule 5.32, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrower or any of its Subsidiaries, (b) no
such collective bargaining agreement or other labor contract is scheduled to
expire during the term of this Agreement, (c) no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Borrower or any of its Subsidiaries or for
any similar purpose, and (d) there is no pending or (to the best of the
Borrower’s knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting the
Borrower or its Subsidiaries or their employees.

67



--------------------------------------------------------------------------------



 



ARTICLE VI

COVENANTS

     Each Loan Party executing this Agreement jointly and severally agrees as to
all Loan Parties that from and after the date hereof and until the Facility
Termination Date:

     6.1 Financial and Collateral Reporting. Each Loan Party will maintain, for
itself and each Subsidiary, a system of accounting established and administered
in accordance with GAAP, and will furnish to the Lenders:

     (a) within ninety days after the close of each Fiscal Year of the Company
and its Subsidiaries, an unqualified audit report certified by independent
certified public accountants acceptable to the Required Lenders, prepared in
accordance with GAAP on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants), including balance sheets
as of the end of such Fiscal Year, related profit and loss and reconciliation of
surplus statements, and a statement of cash flows, accompanied by (i) any
management letter prepared by said accountants and (ii) a certificate of said
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof;

     (b) within forty-five days after the close of the first three quarterly
periods of each Fiscal Year of the Company and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such Fiscal Quarter and
consolidated profit and loss and reconciliation of surplus statements and a
statement of cash flows for the period from the beginning of the applicable
Fiscal Year to the end of such Fiscal Quarter, all certified by its chief
financial officer and prepared in accordance with GAAP (except for exclusion of
footnotes and subject to normal year-end audit adjustments);

     (c) within thirty days after the close of each Fiscal Month of the Company
and its Subsidiaries, consolidated unaudited balance sheets as at the close of
each such Fiscal Month and consolidated profit and loss and reconciliation of
surplus statements and a statement of cash flows for the period from the
beginning of the applicable Fiscal Year to the end of such Fiscal Month, all
prepared in accordance with GAAP (except for exclusion of footnotes and subject
to normal year-end audit adjustments) and certified by its chief financial
officer;

     (d) as soon as available, but in any event not more than 60 days prior to
the end of each Fiscal Year of the Company, but not less than 30 days prior to
the end of such Fiscal Year, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow

68



--------------------------------------------------------------------------------



 



statement) of the Company for each quarter of such Fiscal Year (the
“Projections”) in form reasonably satisfactory to the Agent;

     (e) together with each of the financial statements required under
Sections 6.1(a) and (c), a compliance certificate in substantially the form of
Exhibit E (a “Compliance Certificate”) signed by the chief financial officer of
the Borrower Representative showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

     (f) as soon as available but in any event within 20 days of the end of each
calendar month, at such other times as may be necessary to re-determine
availability of Advances hereunder or as may be requested by the Agent, as of
the period then ended, an Aggregate Borrowing Base Certificate, together with a
duly executed Borrowing Base Certificate for each Borrower which calculates such
Borrower’s Borrowing Base, and supporting information in connection therewith;

     (g) as soon as available but in any event within 20 days of the end of each
Fiscal Month and at such other times as may be requested by the Agent, as of the
period then ended:

     (i) a summary aging of the Accounts of each Borrower owing by each of such
Borrower’s Account Debtors and, if requested by Agent, a detailed aging of each
Borrower’s Accounts including all invoices aged by invoice or due date, in
either case reconciled to each such Borrower’s Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Agent;

     (ii) a schedule detailing each Borrower’s Inventory, in form satisfactory
to the Agent, (1) by class (raw material, work-in-process and finished goods),
by product type, and by volume on hand, which Inventory shall be valued at the
lower of cost (determined on a first-in, first-out basis or average cost basis)
or market and (2) reconciled to each such Borrower’s Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Agent;

     (iii) a worksheet of calculations prepared by each Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

     (iv) a reconciliation of each Borrower’s Accounts and Inventory between the
amounts shown in such Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

69



--------------------------------------------------------------------------------



 



     (v) a reconciliation of the loan balance per each Borrower’s general ledger
to the loan balance under this Agreement.

     (h) as soon as available but in any event within 20 days of the end of each
Fiscal Month and at such other times as may be requested by the Agent, as of the
month then ended, a schedule and aging of the Borrowers’ accounts payable;

     (i) promptly upon the Agent’s request:

     (i) copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

     (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and

     (iii) a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

     (j) as soon as possible and in any event within thirty (30) days of filing
thereof, copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service (without schedules and other attachments thereto,
unless otherwise requested by Agent);

     (k) as soon as possible and in any event within two-hundred and seventy
days after the close of the Fiscal Year of the Company, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA;

     (l) as soon as possible and in any event within ten days after any Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of such Borrower, describing
said Reportable Event and the action which such Borrower proposes to take with
respect thereto;

     (m) as soon as possible and in any event within thirty (30) days of filing
therewith with the PBGC, the U.S. Internal Revenue Service or any other
governmental entity, a copy of each annual report or other filing with respect
to any Plan;

     (n) as soon as possible and in any event within ten days after receipt by
any Loan Party, a copy of (i) any notice or claim to the effect that any Loan
Party is or may be liable to any Person as a result of the release by any Loan
Party, or any other Person of any toxic or hazardous waste or substance into the
environment, and (ii) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the any Loan Party;

70



--------------------------------------------------------------------------------



 



     (o) [reserved];

     (p) concurrently with the furnishing thereof to the shareholders of the
Borrowers, copies of all financial statements, reports and proxy statements so
furnished;

     (q) promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which any Loan Party
files with the Securities and Exchange Commission;

     (r) as soon as possible and in any event within 20 days after the end of
each calendar month, a detailed listing of all advances of proceeds of Loans
made by the Borrower Representative to each Borrower during the immediately
preceding calendar month and a detailed listing of all intercompany loans made
by the Borrowers during such calendar month;

     (s) upon the request of Agent, a certificate of good standing for each Loan
Party from the appropriate governmental officer in its jurisdiction of
incorporation, formation, or organization; and

     (t) such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.

     6.2 Use of Proceeds.

     (a) The Borrowers will use the proceeds of the Credit Extensions (i) to
repay the outstanding indebtedness, liabilities and obligations under the Prior
Agreement, (ii) for general corporate purposes (not otherwise prohibited by this
Agreement), (iii) for the Convertible Note Repurchase and (iv) for Permitted
Acquisitions.

     (b) No Loan Party will use any of the proceeds of the Credit Extensions to
(i) purchase or carry any Margin Stock in violation of Regulation U, (ii) repay
or refinance any Indebtedness of any Person incurred to buy or carry any Margin
Stock, (iii) acquire any security in any transaction that is subject to
Section 13 or Section 14 of the Securities Exchange Act of 1934 (and the
regulations promulgated thereunder), or (iv) make any Acquisition other than the
Convertible Note Repurchase or Permitted Acquisitions.

     6.3 Notices. Each Loan Party will give prompt notice in writing to the
Agent and the Lenders of:

     (a) the occurrence of any Default or Unmatured Default;

     (b) any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect;

71



--------------------------------------------------------------------------------



 



     (c) the assertion by the holder of any Capital Stock of any Loan Party or
the holder of any Indebtedness of any Loan Party in excess of $1,000,000 that
any default exists with respect thereto or that any Loan Party is not in
compliance therewith;

     (d) receipt of any written notice that any Loan Party is subject to any
investigation by any governmental entity with respect to any potential or
alleged violation of any applicable Environmental Law or of imposition of any
Lien against any Property of any Loan Party for any liability with respect to
damages arising from, or costs resulting from, any violation of any
Environmental Laws;

     (e) receipt of any notice of litigation commenced or threatened against any
Loan Party that (i) seeks damages in excess of $1,000,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets, (iv) alleges criminal misconduct by any Loan Party, (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws; or (vi) involves any product recall;

     (f) any Lien (other than Permitted Liens) or claim made or asserted against
any of the Collateral;

     (g) its decision to change, (i) such Loan Party’s name or type of entity,
(ii) such Loan Party’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, and (iii) the location
where any Collateral is held or maintained, if the new location is not
identified on Exhibit A to the Security Agreement or is a location for which
Agent has not received a Collateral Access Agreement; provided that, in no event
shall the Agent receive notice of such change less than thirty days prior
thereto;

     (h) commencement of any proceedings contesting any tax, fee, assessment, or
other governmental charge in excess of $1,000,000;

     (i) the opening of any new deposit account by any Loan Party with any bank
or other financial institution;

     (j) any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;

     (k) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

     (l) all material amendments to real estate leases, together with a copy of
each such amendment;

72



--------------------------------------------------------------------------------



 



     (m) immediately after becoming aware of any pending or threatened strike,
work stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower or any of its Subsidiaries in a material manner;

     (n) evidence of payment of monthly lease or rental payments as to each
leased or rented location for which a landlord or bailee waiver has not been
obtained (which shall be delivered within three Business Days after payment
thereof);

     (o) the fact that such Loan Party has entered into a Rate Management
Transaction or an amendment to a Rate Management Transaction, together with
copies of all agreements evidencing such Rate Management Transactions or
amendments thereto (which shall be delivered within two Business Days);

     (p) any amendment, modification, non-renewal, default under or termination
of any Material License or the acquisition by any Loan Party of any license
after the Closing Date; and

     (q) any other matter as the Agent may reasonably request.

     6.4 Conduct of Business. Each Loan Party will:

     (a) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted;

     (b) do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted (except for jurisdictions other than its
jurisdiction of incorporation or organization where such authority may be
retroactively and ministerially obtained and where failure to have such
authority could not reasonably be expected to have a Material Adverse Effect);

     (c) keep adequate books and records with respect to its business activities
in which proper entries, reflecting all financial transactions, are made in
accordance with GAAP and on a basis consistent with the Financial Statements
delivered to the Agent pursuant to Section 4.1(m);

     (d) at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and

73



--------------------------------------------------------------------------------



 



     (e) transact business only in such corporate and trade names as are set
forth in Schedule 5.12.

     6.5 Taxes. Each Loan Party will timely file complete and correct U.S.
federal and applicable foreign, state and local tax returns required by law and
pay before delinquent all taxes, assessments and governmental charges and levies
upon it or its income, profits, Property or Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with GAAP. At any time
that any Loan Party is organized as a limited liability company, each such
limited liability company will qualify for partnership tax treatment under U.S.
federal tax law.

     6.6 Payment of Indebtedness and Other Liabilities. Each Loan Party will pay
or discharge when due all Material Indebtedness permitted by Section 6.17 owed
by such Loan Party and all other liabilities and obligations due to materialmen,
mechanics, carriers, warehousemen, and landlords, except that the Loan Parties
may in good faith contest, by appropriate proceedings diligently pursued, any
such obligations; provided that, (a) adequate reserves have been set aside for
such liabilities in accordance with GAAP, (b) such liabilities would not result
in aggregate liabilities in excess of $1,000,000, (c) no Lien shall be imposed
to secure payment of such liabilities that is superior to the Agent’s Liens
securing the Secured Obligations, (d) none of the Collateral becomes subject to
forfeiture or loss as a result of the contest and (e) such Loan Party shall
promptly pay or discharge such contested liabilities, if any, and shall deliver
to the Agent evidence reasonably acceptable to the Agent of such compliance,
payment or discharge, if such contest is terminated or discontinued adversely to
such Loan Party or the conditions set forth in this proviso are no longer met.

     6.7 Insurance.

     (a) Each Loan Party shall at all times maintain, with financially sound and
reputable carriers having a Financial Strength rating of at least A+ by A.M.
Best Company, insurance against: (i) loss or damage by fire and loss in transit;
(ii) theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; (iii) business interruption; (iv) general liability and (v) and such
other hazards, as is customary in the business of such Loan Party. All such
insurance shall be in amounts, cover such assets and be under policies
acceptable to the Agent in its Permitted Discretion. In the event any Collateral
is located in any area that has been designated by the Federal Emergency
Management Agency as a “Special Flood Hazard Area,” the applicable Loan Party
shall purchase and maintain flood insurance on such Collateral (including any
personal Property which is located on any real Property leased by such Loan
Party within a “Special Flood Hazard Area”). The amount of all insurance
required by this Section shall at a minimum comply with applicable law,
including the Flood Disaster Protection Act of 1973, as amended. All premiums on
such insurance shall be paid when due by the applicable Loan Party, and copies
of the policies delivered to the Agent. If any Loan Party fails to obtain any
insurance as required by this Section, the Agent at the direction of the
Required Lenders may obtain such insurance at the Borrowers’ expense. By
purchasing such insurance, the Agent shall not be deemed to have waived any
Default or Unmatured Default arising from any Loan

74



--------------------------------------------------------------------------------



 



Party’s failure to maintain such insurance or pay any premiums therefor. No Loan
Party will use or permit any Property to be used in violation of applicable law
or in any manner which might render inapplicable any insurance coverage.

     (b) All insurance policies required under Section 6.7(a) shall name the
Agent (for the benefit of the Agent and the Lenders) as an additional insured or
as loss payee, as applicable, and shall provide that, or contain loss payable
clauses or mortgagee clauses, in form and substance satisfactory to the Agent,
which provide that:

     (i) all proceeds thereunder with respect to any Collateral shall be payable
to the Agent;

     (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the Property described in such policy; and

     (iii) such policy and loss payable clauses may be canceled, amended, or
terminated only upon at least thirty days prior written notice given to the
Agent.

     (c) The Borrowers must give the Agent prior written notice of any change in
insurance carriers and any new insurance policy shall comply with the provisions
of this Section 6.7 and otherwise be acceptable to the Agent. Without in any way
limiting the foregoing, in no event shall the Borrowers change their insurance
carrier without first obtaining a loss payable endorsement in form and substance
satisfactory to the Agent.

     (d) Notwithstanding the foregoing, any insurance or condemnation proceeds
received by the Loan Parties shall be immediately forwarded to the Agent and the
Agent may, at its option, apply any such proceeds to the reduction of the
Obligations in accordance with Section 2.15(e), provided that in the case of
insurance proceeds pertaining to any Loan Party other than the Borrowers, such
insurance proceeds shall be applied to the Loans owing by the Borrowers. The
Agent may permit or require any Loan Party to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction. Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $1,000,000 in the aggregate, upon the applicable Loan
Party’s request, the Agent shall permit such Loan Party to replace, restore,
repair or rebuild the property; provided that, if such Loan Party has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within ninety days of such casualty, the Agent
may apply such insurance proceeds to the Obligations in accordance with
Section 2.15. All insurance proceeds that are to be made available to the
Borrowers to replace, repair, restore or rebuild the Collateral shall be applied
by the Agent to reduce the

75



--------------------------------------------------------------------------------



 



outstanding principal balance of the Revolving Loans (which application shall
not result in a permanent reduction of the Revolving Commitment) and upon such
application, the Agent shall establish a Reserve against the Aggregate Borrowing
Base in an amount equal to the amount of such proceeds so applied. All insurance
proceeds made available to any Loan Party that is not a Borrower to replace,
repair, restore or rebuild Collateral shall be deposited in a cash collateral
account. In either case, thereafter, such funds shall be made available to the
applicable Loan Party to provide funds to replace, repair, restore or rebuild
the Collateral as follows:

     (i) the Borrower Representative, on behalf of the applicable Borrower,
shall request a Revolving Loan or the Borrower Representative, on behalf of the
applicable Loan Party, shall request a release from the cash collateral account
be made in the amount needed;

     (ii) so long as the conditions set forth in Section 4.2 have been met, the
Revolving Lenders shall make such Revolving Loan or the Agent shall release
funds from the cash collateral account; and

     (iii) in the case of insurance proceeds applied against the Revolving Loan,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Loan.

     6.8 Compliance with Laws. Each Loan Party will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws.

     6.9 Maintenance of Properties and Intellectual Property Rights. Each Loan
Party will do all things necessary to (i) maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times and (ii) obtain and
maintain in effect at all times all material franchises, governmental
authorizations, Intellectual Property Rights, licenses and permits, which are
necessary for it to own its Property or conduct its business as conducted on the
Closing Date.

     6.10 Inspection. Each Loan Party will permit the Agent and the Lenders, by
their respective employees, representatives and agents, from time to time upon
two Business Days’ prior notice as frequently as the Agent reasonably determines
to be appropriate, to (a) inspect any of the Property, the Collateral, and the
books and financial records of such Loan Party, (b) examine, audit and make
extracts or copies of the books of accounts and other financial records of such
Loan Party, (c) have access to its properties, facilities, the Collateral and
its advisors, officers, directors and employees to discuss the affairs, finances
and accounts of such Loan Party and (d) review, evaluate and make test
verifications and counts of the Accounts, Inventory and other Collateral of such
Loan Party. In addition, each Loan Party will provide to Agent and Lenders and
their representatives and agents an updated Customer List upon request. If a
Default or an Unmatured Default has occurred and is continuing, each Loan Party
shall provide such access to the Agent and to each Lender at all times and
without advance notice.

76



--------------------------------------------------------------------------------



 



Furthermore, so long as any Default has occurred and is continuing, each Loan
Party shall provide the Agent and each Lender with access to its suppliers. Each
Loan Party shall promptly make available to the Agent and its counsel originals
or copies of all books and records that the Agent may reasonably request. The
Loan Parties acknowledge that from time to time the Agent may prepare and may
distribute to the Lenders certain audit reports pertaining to the Loan Parties’
assets for internal use by the Agent and the Lenders from information furnished
to it by or on behalf of the Loan Parties, after the Agent has exercised its
rights of inspection pursuant to this Agreement.

     6.11 Appraisals. Upon Agent’s request, the Loan Parties shall provide the
Agent with appraisals or updates thereof of (x) their Inventory and Equipment if
such request is pursuant to (a) above or (y) their Inventory if such request is
pursuant to (b) above, from an appraiser selected and engaged by the Agent, and
prepared on a basis, satisfactory to the Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations and by the internal policies of the Lenders. Any such appraisal
requested at a time when (a) a Default or Unmatured Default exists, or
(b) Aggregate Availability is less than $10,000,000, shall be at the Loan
Parties’ sole cost and expense.

     6.12 Communications with Accountants. Each Loan Party executing this
Agreement authorizes (a) the Agent and (b) so long as a Default has occurred and
is continuing, each Lender, to communicate directly with its independent
certified public accountants and authorizes those accountants and advisors to
communicate to the Agent and each Lender information relating to any Loan Party
with respect to the business, results of operations and financial condition of
any Loan Party.

     6.13 Collateral Access Agreements and Real Estate Purchases. Each Loan
Party shall use commercially reasonable efforts to obtain within sixty (60) days
after the Closing Date (or, if later, as of the date such location is acquired
or leased) a Collateral Access Agreement, from the lessor of each leased
property, mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, which agreement or letter shall provide access rights,
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee or bailee or consignee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Agent. With respect to such locations or warehouse space leased or owned
as of the Closing Date and thereafter, if the Agent has not received a
Collateral Access Agreement as of the Effective Date (or, if later, as of the
date such location is acquired or leased), Borrower’s Eligible Inventory at that
location shall be subject to such Reserves as may be established by the Agent.

     6.14 Deposit Account Control Agreements. The Loan Parties will provide to
the Agent within thirty (30) days after the Closing Date (or, if later, as of
the date any Loan Party’s interest in such account arises), a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a deposit account of a Loan Party as set forth in the Security Agreement.

     6.15 Additional Collateral; Further Assurances.

77



--------------------------------------------------------------------------------



 



     (a) Subject to applicable law, each Loan Party shall, unless the Required
Lenders otherwise consent, (i) cause each of its Subsidiaries (excluding any
Foreign Subsidiary) to become or remain a Loan Party and a Guarantor and
(ii) cause each (excluding any Foreign Subsidiary) formed or acquired after the
Closing Date in accordance with the terms of this Agreement to (1) become a
party to this Agreement by executing the Joinder Agreement set forth as
Exhibit F hereto (the “Joinder Agreement”), and (2) guarantee payment and
performance of the Guaranteed Obligations pursuant to the Guaranty.

     (b) Upon the request of the Agent, each Loan Party shall (i) grant Liens to
the Agent, for the benefit of the Agent and the Lenders, pursuant to such
documents as the Agent may reasonably deem necessary and deliver such property,
documents, and instruments as the Agent may request to perfect the Liens of the
Agent in any Property of such Loan Party which constitutes Collateral, including
any parcel of real Property located in the U.S. owned by any Loan Party, and
(ii) in connection with the foregoing requirements, or either of them, deliver
to the Agent all items of the type required by Section 4.1 (as applicable). Upon
execution and delivery of such Loan Documents and other instruments,
certificates, and agreements, each such Person shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents.

     (c) Each Loan Party will cause (i) 100% of the issued and outstanding
Capital Stock of each of its Domestic Subsidiaries and (ii) 65% (or such greater
percentage that, due to a change in an applicable law after the date hereof,
(1) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s U.S. parent and
(2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by such
Loan Party or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the Agent shall
reasonably request.

     (d) Without limiting the foregoing, each Loan Party shall, and shall cause
each of the Borrowers’ Subsidiaries which is required to become a Loan Party
pursuant to the terms of this Agreement to, execute and deliver, or cause to be
executed and delivered, to the Agent such documents and agreements, and shall
take or cause to be taken such actions as the Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents.

     (e) Notwithstanding the foregoing, at any time after a Default has
occurred, each Loan Party shall, upon the request of the Agent, cause each

78



--------------------------------------------------------------------------------



 



Foreign Subsidiary to become a Loan Party and a Guarantor and to grant Liens to
the Agent on its assets and have the balance of its stock pledged to the Agent.

     6.16 Dividends.

     (a) No Loan Party will or will permit any of their Subsidiaries to declare
or pay any dividends or make any distributions on its Capital Stock (other than
dividends or distributions payable in its own common stock) or redeem,
repurchase or otherwise acquire or retire any of its Capital Stock at any time
outstanding, except (i) that any Subsidiary may declare and pay dividends or
make distributions to the Borrowers or to a Wholly-Owned Subsidiary of the
Borrowers or (ii) any Loan Party may declare or pay dividends or make
distributions on its Capital Stock or redeem, repurchase or otherwise acquire or
retire any of its Capital Stock at any time outstanding and any non-Wholly-Owned
Subsidiary may declare or pay dividends or make distributions on its Capital
Stock to holders thereof other than Loan Parties, in each case, so long as
(x) no Default or Unmatured Default exists or will be caused by the payment of
such dividend or distribution, (y) the Borrowers are in compliance with
Section 6.29.1 after giving effect to such dividend or distribution and (z) the
Availability is greater than ten percent (10%) of the Aggregate Borrowing Base
after giving effect to such dividend or distribution.

     (b) No Loan Party shall directly or indirectly enter into or become bound
by any agreement, instrument, indenture or other obligation (other than this
Agreement and the other Loan Documents) that could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Subsidiary of the Borrowers to the Borrowers.

     6.17 Indebtedness. No Loan Party will create, incur or suffer to exist any
Indebtedness, except:

     (a) the Obligations;

     (b) Indebtedness existing on the date hereof and described in
Schedule 5.22;

     (c) purchase money Indebtedness incurred in connection with the purchase of
any Equipment; provided that, the amount of such purchase money Indebtedness
shall be limited to an amount not in excess of the purchase price of such
Equipment and the aggregate of all such purchase money Indebtedness incurred in
any Fiscal Year shall not exceed $3,000,000;

     (d) Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b) and (c) and (g) hereof;
provided that, (i) the principal amount or interest rate of such Indebtedness is
not increased, (ii) any Liens securing such Indebtedness are not extended to any
additional Property of any Loan Party, (iii) no Loan Party that is not
originally

79



--------------------------------------------------------------------------------



 



obligated with respect to repayment of such Indebtedness is required to become
obligated with respect thereto, (iv) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced, renewed, (v) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness and (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Agent and the Lenders as those that were applicable
to the refinanced, renewed, or extended Indebtedness;

     (e) Indebtedness owing by any Loan Party to any other Loan Party with
respect to intercompany loans, provided further, that:

     (i) the applicable Loan Parties shall have executed and delivered to the
other Loan Party, on the Effective Date, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by any Loan Party to another Loan Party, which Intercompany Notes shall
be in form and substance reasonably satisfactory to the Agent and shall be
pledged and delivered to the Agent pursuant to the Security Agreement as
additional collateral security for the Secured Obligations;

     (ii) the Loan Parties shall record all intercompany transactions on their
books and records in a manner reasonably satisfactory to the Agent;

     (iii) the obligations of the Loan Parties under any such Intercompany Notes
shall be subordinated to the Obligations of the Loan Parties hereunder in a
manner reasonably satisfactory to the Agent;

     (iv) at the time any such intercompany loan or advance is made by a Loan
Party and after giving effect thereto, such Loan Party shall be Solvent;

     (v) no Default or Unmatured Default would occur and be continuing after
giving effect to any such proposed intercompany loan;

     (f) Contingent Obligations (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) consisting of the
Reimbursements Obligations and (iii) consisting of the Guaranty and guarantees
of Indebtedness incurred for the benefit of any other Loan Party if the primary
obligation is expressly permitted elsewhere in this Section 6.17;

     (g) Capitalized Lease Obligations which in the aggregate do not exceed
$7,500,000 in any Fiscal Year;

80



--------------------------------------------------------------------------------



 



     (h) Indebtedness arising under Rate Management Transactions;

     (i) Indebtedness assumed in connection with any Permitted Acquisition;
provided that, the aggregate amount of Indebtedness assumed under this clause
(i) shall not exceed $7,500,000 and provided further that, such Indebtedness is
not incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and does not attach to any asset of any Borrower or any of
its Subsidiaries;

     (j) other unsecured Indebtedness in an amount not in excess of $5,000,000
in the aggregate outstanding at any time; and

     (k) Indebtedness evidenced by the Convertible Notes.

     6.18 Capital Structure. If all or any part of a Loan Party’s Capital Stock
has been pledged to the Agent, that Loan Party shall not issue additional
Capital Stock. No Loan Party shall engage in any business other than the
businesses currently engaged in by it.

     6.19 Merger. No Loan Party will merge or consolidate with or into any other
Person, except that (a) any Subsidiary of a Borrower may merge into such
Borrower or a Wholly-Owned Subsidiary of such Borrower and (b) any Loan Party
(other than the Borrowers) may merge with any other Loan Party.

     6.20 Sale of Assets. No Loan Party will lease, sell or otherwise dispose of
its Property (including any Capital Stock owned by it) to any other Person,
except:

     (a) sales of Inventory in the ordinary course of business;

     (b) the sale or other disposition of Equipment that is obsolete or no
longer useful in such Loan Party’s business; and

     (c) the sale or disposition of other assets having a book value not
exceeding $5,000,000 in the aggregate in any Fiscal Year.

The Net Cash Proceeds of any sale or disposition permitted pursuant to this
Section (other than pursuant to Section 6.20(a)) shall be delivered to the Agent
as required by Section 2.15 and applied to the Obligations as set forth therein.

     6.21 Investments and Acquisitions. No Loan Party will (i) make or suffer to
exist any Investments (including without limitation, loans and advances to, and
other Investments in, Subsidiaries), or commitments therefor, (ii) create any
Subsidiary (other than a Subsidiary that is a Borrower or Guarantor hereunder),
(iii) become or remain a partner in any partnership or joint venture, or
(iv) make any Acquisition, except:

     (a) Cash Equivalent Investments, subject to control agreements in favor of
the Agent for the benefit of the Lenders or otherwise subject to a perfected
security interest in favor of the Agent for the benefit of the Lenders;

81



--------------------------------------------------------------------------------



 



     (b) Investments in Subsidiaries existing as of the Closing Date;

     (c) other Investments in existence on the Closing Date and described in
Schedule 6.21;

     (d) Investments consisting of loans or advances made to employees of such
Loan Party on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $500,000 to any employee and up to a maximum
of $2,000,000 in the aggregate at any one time outstanding;

     (e) subject to Sections 4.2(a) and 4.4 of the Security Agreement,
Investments comprised of notes payable, or stock or other securities issued by
Account Debtors to such Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

     (f) additional Investments in Wholly-Owned Subsidiaries which are Loan
Parties;

     (g) Permitted Acquisitions and the formation of Wholly-Owned Subsidiaries
of the Borrowers in connection with a Permitted Acquisition;

     (h) Investments in Subsidiaries that are not Loan Parties not to exceed
$500,000 in the aggregate during the term of this Agreement; and

     (i) other Investments not to exceed $5,000,000 in the aggregate during the
term of this Agreement.

     6.22 Liens.

     (a) No Loan Party will create, incur, or suffer to exist any Lien in, of,
or on the Property of such Loan Party, except the following (collectively,
“Permitted Liens”):

     (i) Liens for taxes, fees, assessments, or other governmental charges or
levies on the Property of such Loan Party if such Liens (1) shall not at the
time be delinquent or (2) subject to the provisions of Section 6.6, do not
secure obligations in excess of $1,000,000, are being contested in good faith
and by appropriate proceedings diligently pursued, adequate reserves in
accordance with GAAP have been set aside on the books of such Loan Party, and a
stay of enforcement of such Lien is in effect;

     (ii) Liens imposed by law, such as carrier’s, warehousemen’s, and
mechanic’s Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than ten days past due;

82



--------------------------------------------------------------------------------



 



     (iii) statutory Liens in favor of landlords of real Property leased by such
Loan Party; provided that, such Loan Party is current with respect to payment of
all rent and other amounts due to such landlord under any lease of such real
Property;

     (iv) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or to secure the performance of
bids, tenders, or contracts (other than for the repayment of Indebtedness) or to
secure indemnity, performance, or other similar bonds for the performance of
bids, tenders, or contracts (other than for the repayment of Indebtedness) or to
secure statutory obligations (other than liens arising under ERISA or
Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

     (v) utility easements, building restrictions, and such other encumbrances
or charges against real Property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of such real Property or interfere with the use
thereof in the business of such Loan Party;

     (vi) Liens existing on the Closing Date and described in Schedule 6.22;

     (vii) Liens resulting from any extension, refinancing, or renewal of the
related Indebtedness as permitted pursuant to Section 6.17(d); provided that,
the Liens evidenced thereby are not increased to cover any additional Property
not originally covered thereby;

     (viii) Liens securing purchase money Indebtedness of such Loan Party
permitted pursuant to Section 6.17(c); provided that, such Liens attach only to
the Property which was purchased with the proceeds of such purchase money
Indebtedness;

     (ix) Liens on property or assets (other than Accounts and Inventory)
acquired pursuant to a Permitted Acquisition, or on property or assets (other
than Accounts and Inventory) of a Loan Party in existence at the time such Loan
Party is acquired pursuant to a Permitted Acquisition, provided that (1) any
Indebtedness that is secured by such Liens is permitted under Section 6.17, and
(2) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
any other Loan Party; and

     (x) Liens in favor of the Agent granted pursuant to any Loan Document.

     (b) Notwithstanding the foregoing, none of the Liens permitted pursuant to
this Section 6.22, other than (1) clauses (i) and (x) above, may at any

83



--------------------------------------------------------------------------------



 



time attach to any Accounts of any Loan Party and (2) clauses (i) through
(iii) and (x) above, may at any time attach to any Inventory of any Loan Party.

     (c) Other than as provided in the Loan Documents or in connection with the
creation or incurrence of any Indebtedness under Section 6.17(c), no Loan Party
will enter into or become subject to any negative pledge or other restriction on
the right of such Loan Party to grant Liens to the Agent and the Lenders on any
of its Property; provided that, any such negative pledge or other restriction
entered into in connection with the creation of Indebtedness under
Section 6.17(c) shall be limited to the Property securing such purchase money
Indebtedness.

     6.23 Change of Name or Location; Change of Fiscal Year. No Loan Party shall
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless (1) the Agent shall
have received at least thirty days prior written notice of such change and
(2) the Agent shall have acknowledged in writing that, either (i) such change
will not adversely affect the validity, perfection or priority of the Agent’s
security interest in the Collateral, or (ii) any reasonable action requested by
the Agent in connection therewith has been completed or taken (including any
action to continue the perfection of any Liens in favor of the Agent, on behalf
of Lenders, in any Collateral), provided that, any new location shall be in the
continental U.S. No Loan Party shall change its Fiscal Year.

     6.24 Affiliate Transactions. No Loan Party will enter into any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer (including, without limitation, any
payment or transfer with respect to any fees or expenses for management
services) to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of such Loan Party’s business and upon
fair and reasonable terms no less favorable to such Loan Party than such Loan
Party would obtain in a comparable arms-length transaction.

     6.25 Amendments to Agreements. No Loan Party will, nor will any Loan Party
permit its Subsidiary to, amend or terminate its articles of incorporation,
charter, certificate of formation, by-laws, operating, management or partnership
agreement or other organizational document.

     6.26 Prepayment of Indebtedness; Subordinated Indebtedness.

     (a) No Loan Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (i) the Obligations; (ii) Indebtedness secured by a Permitted Lien if
the asset securing such Indebtedness has been sold or otherwise disposed of in

84



--------------------------------------------------------------------------------



 



accordance with Section 6.20; (iii) Indebtedness permitted by Section 6.17(d)
upon any refinancing thereof in accordance therewith; (iv) Indebtedness
permitted by Section 6.17(e); and (v) Indebtedness permitted by Section 6.17(k).

     (b) No Loan Party shall make any amendment or modification to the
indenture, note or other agreement evidencing or governing any Subordinated
Indebtedness, or directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness other than with respect to the Convertible Note
Repurchase.

     6.27 Financial Contracts. No Loan Party shall enter into or remain liable
upon any Financial Contract, except for Rate Management Transactions permitted
by Section 6.17.

     6.28 Capital Expenditures. No Loan Party shall expend, or be committed to
expend, in excess of $35,000,000 for Capital Expenditures during any Fiscal Year
in the aggregate for the Company and its Subsidiaries.

     6.29 Financial Covenants.

     6.29.1 Fixed Charge Coverage Ratio.(a) At all times while the Term B Loan
is outstanding, the Borrowers will not permit the Fixed Charge Coverage Ratio,
determined as of the end of each of the Company’s Fiscal Quarter for the then
most-recently ended four Fiscal Quarters, to be less than 1.15 to 1.0; provided
that (i) for the Fiscal Quarter ending June 30, 2004, the Fixed Charge Coverage
Ratio shall be calculated using the most-recently ended Fiscal Quarter, (ii) for
the Fiscal Quarter ending September 30, 2004, the Fixed Charge Coverage Ratio
shall be calculated using the most-recently ended two Fiscal Quarters and
(iii) for the Fiscal Quarter ending December 31, 2004, the Fixed Charge Coverage
Ratio shall be calculated using the most-recently ended three Fiscal Quarters.

     (b) At all times after the Term B Loan has been paid in full, the Borrowers
will not permit the Fixed Charge Coverage Ratio, determined as of the end of
each of the Company’s Fiscal Quarter for the then most-recently ended four
Fiscal Quarters, to be less than 1.0 to 1.0; provided that (i) for the Fiscal
Quarter ending June 30, 2004, the Fixed Charge Coverage Ratio shall be
calculated using the most-recently ended Fiscal Quarter, (ii) for the Fiscal
Quarter ending September 30, 2004, the Fixed Charge Coverage Ratio shall be
calculated using the most-recently ended two Fiscal Quarters and (iii) for the
Fiscal Quarter ending December 31, 2004, the Fixed Charge Coverage Ratio shall
be calculated using the most-recently ended three Fiscal Quarters.

                 6.29.2 Minimum Tangible Net Worth. The Company will at all
times maintain Consolidated Tangible Net Worth of not less than the sum of (a)
$105,153,600 plus (b) 50% of positive Consolidated Net Income earned in each
Fiscal Quarter beginning with the Fiscal Quarter ending September 30, 2004.

85



--------------------------------------------------------------------------------



 



     6.30 Depository Banks. Each Loan Party shall maintain the Agent as such
Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.

     6.31 Sale of Accounts. No Loan Party will, nor will any Loan Party permit
its Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse; provided, however that a Loan Party and
its Subsidiary may assign delinquent notes and accounts receivable for
collection purposes.

     6.32 Convertible Note Repurchase.

     On or before the 60th day after the Closing Date, the Company shall have
completed the Convertible Note Repurchase in a manner reasonably satisfactory to
Agent and Lenders.

     6.33 Additional Legal Opinions.

     On or before the 10th day after the Closing Date, the Agent shall have
received a duly executed copy of the legal opinion of Greenberg Traurig LLP
opining as to Texas law with respect to enforceability, lien creation, lien
perfection and choice of law in connection with the transactions contemplated by
this Agreement and the other Loan Documents, in form and substance reasonably
satisfactory to the Agent.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:

     (a) any representation or warranty made or deemed made by or on behalf of
any Loan Party to any Lender or the Agent under or in connection with this
Agreement, any other Loan Document, any Credit Extension, or any certificate or
information delivered in connection with any of the foregoing shall be
materially false on the date as of which made;

     (b) (i) nonpayment, when due (whether upon demand or otherwise), of any
principal, or (ii) nonpayment, within three (3) days after the due date (whether
upon demand or otherwise), of any interest, fee, Reimbursement Obligation or any
other obligation owing under any of the Loan Document;

     (c) the breach by any Loan Party of any of the terms or provisions of
Section 6.2, 6.3(a), 6.16 through 6.23 or 6.25 through 6.31 which is not
remedied within three (3) days after the earlier of such breach or written
notice from the Agent or any Lender;

     (d) the breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms

86



--------------------------------------------------------------------------------



 



or provisions of (i) Section 6.1, 6.3 (other than Section 6.3(a)), 6.4 through
6.15 or 6.24 of this Agreement which is not remedied within fifteen (15) days
after the earlier of such breach or written notice from the Agent or any Lender
or (ii) any other Section of this Agreement which is not remedied within fifteen
(15) days after the earlier of such breach or written notice from the Agent or
any Lender;

     (e) failure of any Loan Party to pay when due any Material Indebtedness or
a default, breach or other event occurs under any term, provision or condition
contained in any Material Indebtedness Agreement of any Loan Party, the effect
of which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; any Material Indebtedness of
any Loan Party shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or any Loan Party shall not pay, or admit in writing its
inability to pay, its debts generally as they become due;

     (f) any Loan Party shall (i) have an order for relief entered with respect
to it under the Bankruptcy Code as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any portion of its Property which
constitutes a Substantial Portion, (iv) institute any proceeding seeking an
order for relief under the Bankruptcy Code as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this subsection (f) or (vi) fail to contest in
good faith any appointment or proceeding described in subsection (g) below;

     (g) a receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Loan Party or any portion of its Property which constitutes a
Substantial Portion, or a proceeding described in subsection (f)(iv) of
Article VII shall be instituted against any Loan Party and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty consecutive days;

     (h) any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
any Loan Party so condemned, seized, appropriated, or taken custody or

87



--------------------------------------------------------------------------------



 



control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion;

     (i) any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Loan Party occurs which could reasonably be
expected to cause a Material Adverse Effect and is not adequately covered by
insurance;

     (j) any Loan Party shall fail within thirty days to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $1,000,000 (or the equivalent thereof in currencies other than U.S. Dollars)
in the aggregate, or (ii) nonmonetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

     (k) any Change in Control shall occur;

     (l) the Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $1,000,000 or any Reportable Event shall occur in connection with
any Plan;

     (m) any Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
such Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $1,000,000 per annum;

     (n) a Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of such Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $1,000,000;

     (o) any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release by the any Loan Party or any other
Person of any toxic or hazardous waste or substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii), could reasonably be expected to have a Material
Adverse Effect;

88



--------------------------------------------------------------------------------



 



     (p) the occurrence of any “default,” as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

     (q) the Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Guaranty to which it is a party, or any Guarantor shall deny
that it has any further liability under the Guaranty to which it is a party, or
shall give notice to such effect;

     (r) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

     (s) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

     (t) the representations and warranties set forth in Section 5.17 (Plan
Assets; Prohibited Transactions) shall at any time not be true and correct;

     (u) any Borrower or any of their Subsidiaries shall fail to pay when due
any Operating Lease Obligation in excess of $1,000,000;

     (v) nonpayment by any Borrower or any of its Subsidiaries of any Rate
Management Obligation when due or the breach by any Borrower or any of its
Subsidiaries of any term, provision or condition contained in any Rate
Management Transaction or any transaction of the type described in the
definition of “Rate Management Transactions,” whether or not any Lender or
Affiliate of a Lender is a party thereto;

     (w) any default, termination or non-renewal of licenses of the Borrowers
which in the aggregate accounted for thirty percent (30%) or more of the
revenues of the Borrowers, on a consolidated basis, in the previous Fiscal Year;
or

     (x) any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of any Property of such Loan
Party having a fair market value in excess of $1,000,000.

89



--------------------------------------------------------------------------------



 



ARTICLE VIII

REMEDIES; WAIVERS AND AMENDMENTS

     8.1 Remedies.

     (a) If any Default occurs and is continuing, the Agent may in its
discretion (and at the written request of the Required Lenders, shall)
(i) reduce the Aggregate Commitment or the Revolving Commitment, (ii) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs, (iii) declare all
or any portion of the Obligations to be due and payable, whereupon such
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, (iv) upon notice to the Borrower Representative and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, the Agent may either (1) make demand on the Borrowers to pay,
and the Borrowers will, forthwith upon such demand and without any further
notice or act, pay to the Agent an amount, in immediately available funds (which
funds shall be held in the Facility LC Collateral Account), equal to 105% of the
Collateral Shortfall Amount or (2) deliver a Supporting Letter of Credit as
required by Section 2.1.2(l), whichever the Agent may specify in its sole
discretion, (v) increase the rate of interest applicable to the Loans and the LC
Fees as set forth in this Agreement and (vi) exercise any rights and remedies
provided to the Agent under the Loan Documents or at law or equity, including
all remedies provided under the UCC.

     (b) If any Default described in subsections (f) or (g) of Article VII
occurs with respect to any Loan Party, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Facility
LCs shall automatically terminate and all Obligations shall immediately become
due and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to 105% of the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

     (c) If, within thirty days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in subsections (f) or
(g) of Article VII with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower Representative, rescind and annul such
acceleration and/or termination.

90



--------------------------------------------------------------------------------



 



     (d) If at any time while any Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may make demand on the Borrowers (upon notice to the Borrower
Representative) to pay, and the Borrowers will, forthwith upon such demand and
without any further notice or act, pay to the Agent an amount equal to 105% of
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account. The Borrowers hereby pledge, assign, and grant to the
Agent, on behalf of and for the benefit of the Agent, the Lenders, and the LC
Issuer, a security interest in all of the Borrowers’ right, title, and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations.

     (e) The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrowers to the Lenders or the LC Issuer under the Loan
Documents.

     (f) At any time while any Default is continuing, neither the Borrowers nor
any Person claiming on behalf of or through the Borrowers shall have any right
to withdraw any of the funds held in the Facility LC Collateral Account. After
all of the Secured Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrowers or paid to
whomever may be legally entitled thereto at such time.

     8.2 Waivers by Loan Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Loan Party waives: (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Agent on which any Loan Party may in any way be liable,
and hereby ratifies and confirms whatever the Agent may do in this regard,
(b) all rights to notice and a hearing prior to the Agent’s taking possession or
control of, or to the Agent’s replevy, attachment or levy upon, the Collateral
or any bond or security that might be required by any court prior to allowing
the Agent to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.

     8.3 Amendments.

     (a) Subject to the provisions of this Section 8.3, no amendment, waiver or
modification of any provision of this Agreement or any other Loan Document, and
no consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or the Agent with the consent in writing of the Required Lenders) and the Loan
Parties and then any such waiver or consent shall be

91



--------------------------------------------------------------------------------



 



effective only in the specific instance and for the specific purpose for which
given.

     (b) Notwithstanding subsection (a) above, no such amendment, waiver or
other modification with respect to this Agreement shall, without the consent of
all of the Lenders:

     (i) extend the final maturity of any (A) Revolving Loan to a date after the
Revolver Termination Date, (B) Term A Loan to a date after the Facility
Termination Date, (C) Term B Loan to a date after the Term B Termination Date
and/or (D) Loan to a date after the Facility Termination Date;

     (ii) postpone any regularly scheduled payment of principal of any Loan or
reduce or forgive all or any portion of the principal amount of any Loan or any
Reimbursement Obligation or reduce the amount or extend the payment date for,
the mandatory payments required under Article II;

     (iii) reduce the rate or extend the time of payment of interest or fees
payable to the Lenders pursuant to any Loan Document;

     (iv) reduce the percentage or number of Lenders specified in the definition
of Required Lenders;

     (v) extend the Facility Termination Date;

     (vi) increase the amount of the Aggregate Commitment or the Commitment of
any Lender hereunder (other than in connection with a Revolving Credit
Adjustment Event or pursuant to Section 12.3);

     (vii) increase the advance rates set forth in the definition of Borrowing
Base;

     (viii) permit any Loan Party to assign its rights under this Agreement;

     (ix) amend this Section 8.3;

     (x) release any guarantor of any Credit Extension, except as otherwise
permitted herein or in the other Loan Documents; or

     (xi) except as provided in Section 10.16 or any Collateral Document,
release all or substantially all of the Collateral.

     (c) No amendment of any provision of this Agreement relating to the Agent
or to the Non-Ratable Loans, the Overadvances or the Protective Advances shall
be effective without the written consent of the Agent. No amendment of any

92



--------------------------------------------------------------------------------



 



provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may (i) amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 12.3, and (ii) waive
payment of the fee required under Section 12.3(c) and (iii) after consultation
with the Borrower Representative, implement the rights set forth in paragraph 4
of the Fee Letter without obtaining the consent of any other party to this
Agreement.

     (d) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of the
Required Lenders is obtained, but the consent of other Lenders is not obtained
(any such Lender whose consent is not obtained being referred to herein as a
“Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, the Borrowers may elect to replace such Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrowers and the Agent shall agree, as of such date, to purchase for
cash the Advances and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment Agreement and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrowers shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 3.1, 3.2 and 3.5, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

     8.4 Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrowers to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.

93



--------------------------------------------------------------------------------



 



ARTICLE IX

GENERAL PROVISIONS

     9.1 Survival of Representations. All representations and warranties of the
Loan Parties contained in this Agreement and the other Loan Documents shall
survive the execution and delivery of the Loan Documents and the making of the
Credit Extensions herein contemplated.

     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.

     9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Loan Parties, the Agent, the LC Issuer and the Lenders
and supersede all prior agreements and understandings among the Loan Parties,
the Agent and the Lenders relating to the subject matter thereof other than
those contained in the Fee Letter which shall survive and remain in full force
and effect during the term of this Agreement. THIS WRITTEN AGREEMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other lender (except to the extent to which
the Agent is authorized to act as administrative agent for the Lenders
hereunder). The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided, however, that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

     9.6 Expenses; Indemnification.

     (a) Expenses. The Borrowers shall reimburse the Agent and the Arranger for
any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent) paid or incurred by
the Agent or the Arranger in connection with the preparation,

94



--------------------------------------------------------------------------------



 



negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet or through a service such as Intralinks), review,
amendment, modification, and administration of the Loan Documents. The Borrowers
also agree to reimburse the Agent, the Arranger, the LC Issuer and the Lenders
for any costs, internal charges and out of pocket expenses (including attorneys’
fees and time charges of attorneys for the Agent, the Arranger, the LC Issuer
and the Lenders, which attorneys may be employees of the Agent, the Arranger,
the LC Issuer or the Lenders) paid or incurred by the Agent, the Arranger, the
LC Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrowers under this Section
include, without limitation, costs and expenses incurred in connection with:

     (i) appraisals of all or any portion of the Collateral, including each
parcel of real Property or interest in real Property described in any Collateral
Document, which appraisals shall be in conformity with the applicable
requirements of any law or any governmental rule, regulation, policy, guideline
or directive (whether or not having the force of law), or any interpretation
thereof, including, without limitation, the provisions of Title XI of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
reformed or otherwise modified from time to time, and any rules promulgated to
implement such provisions (including travel, lodging, meals and other out of
pocket expenses);

     (ii) field examinations and audits and the preparation of Reports at the
Agent’s then customary charge (such charge is currently $850 per day (or portion
thereof) for each Person retained or employed by the Agent with respect to each
field examination or audit) plus travel, lodging, meals and other out of pocket
expenses, provided, that Loan Parties’ reimbursement obligations with respect to
field examinations shall apply to no more than three field examinations in any
calendar year, unless a Default or Unmatured Default shall have occurred in the
twelve (12) month period preceding such field examination;

     (iii) any amendment, modification, supplement, consent, waiver or other
documents prepared with respect to any Loan Document and the transactions
contemplated thereby;

     (iv) lien and title searches and title insurance;

     (v) taxes, fees and other charges for recording the Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Agent’s Liens (including costs and expenses paid or incurred by
the Agent in connection with the consummation of the Agreement);

95



--------------------------------------------------------------------------------



 



     (vi) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take;

     (vii) any litigation, contest, dispute, proceeding or action (whether
instituted by Agent, the LC Issuer, any Lender, any Loan Party or any other
Person and whether as to party, witness or otherwise) in any way relating to the
Collateral, the Loan Documents or the transactions contemplated thereby; and

     (viii) costs and expenses of forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Funding Account
and lock boxes, and costs and expenses of preserving and protecting the
Collateral.

     The foregoing shall not be construed to limit any other provisions of the
Loan Documents regarding costs and expenses to be paid by the Borrowers. All of
the foregoing costs and expenses may be charged to the Borrower’s Loan Account
as Revolving Loans or to another deposit account, all as described in
Section 2.17(b).

     (b) Indemnification. The Borrowers hereby further agree, jointly and
severally, to indemnify the Agent, the Arranger, the LC Issuer each Lender,
their respective Affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, the Arranger, the LC Issuer any
Lender or any Affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE
BORROWERS AND THE BORROWERS AGREE THAT THE FOREGOING INDEMNITIES SHALL APPLY TO
EACH INDEMNIFIED PARTY WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES
OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY.

     9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

96



--------------------------------------------------------------------------------



 



     9.8 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.5, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for the Company and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Company’s audited
financial statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrowers (through the Borrower Representative), the Agent or
the Required Lenders shall so request the Agent, the Lenders and the Loan
Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and the Borrowers shall provide to the Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financial statements
required hereunder.

     9.9 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

     9.10 Nonliability of Lenders. The relationship between any Loan Party on
the one hand and the Lenders, the LC Issuer and the Agent on the other hand
shall be solely that of debtor and creditor. Neither the Agent, the Arranger,
the LC Issuer nor any Lender shall have any fiduciary responsibilities to any
Loan Party. Neither the Agent, the Arranger, the LC Issuer nor any Lender
undertakes any responsibility to any Loan Party to review or inform such Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. The Loan Parties agree that neither the Agent, the Arranger, the LC
Issuer nor any Lender shall have liability to any Loan Party (whether sounding
in tort, contract or otherwise) for losses suffered by any Loan Party in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Arranger, the LC Issuer
nor any Lender shall have any liability with respect to, and each Loan Party
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by any Loan Party in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

     9.11 Confidentiality. The Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrower in connection
with this Agreement in confidence, except for disclosure (a) to its Affiliates
and to the Agent and any other Lender and their respective Affiliates, (b) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee, (c) to regulatory officials, (d) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (e) to any
Person in connection with any

97



--------------------------------------------------------------------------------



 



legal proceeding to which it is a party, (f) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, (g) permitted by
Section 12.4, and (h) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Credit Extensions
hereunder. Without limiting Section 9.4, the Borrowers agree that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrowers and
each Lender (including the Agent) with respect to any confidential information
previously or hereafter received by such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information. Notwithstanding anything herein to the contrary,
confidential information shall not include, and each party to any of the Loan
Documents and their respective Affiliates (and the respective partners,
directors, officers, employees, advisors, representatives and other agents of
each of the foregoing and their Affiliates) may disclose to any and all Persons,
without limitation of any kind, (i) any information with respect to the U.S.
federal and state income tax treatment of the transactions contemplated hereby
and any facts that may be relevant to understanding such tax treatment, which
facts shall not include for this purpose the names of the parties or any other
Person named herein, or information that would permit identification of the
parties or such other Persons, or any pricing terms or other nonpublic business
or financial information that is unrelated to such tax treatment or facts, and
(ii) all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment or facts that are provided to any of the Persons
referred to above, and it is hereby confirmed that each of the Persons referred
to above has been authorized to make such disclosures since the commencement of
discussions regarding the transactions contemplated hereby.

     9.12 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Credit Extensions
provided for herein.

     9.13 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that Bank One and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

98



--------------------------------------------------------------------------------



 



     9.14 Amendment and Restatement. This Agreement is an amendment and
restatement of the Original Loan Agreement. All “Obligations” under the Original
Loan Agreement and all Liens securing payment of “Obligations” under the
Original Loan Agreement shall in all respects be continuing and this Agreement
shall not be deemed to evidence or result in a novation or repayment and
re-borrowing of such “Obligations”. This Agreement shall supersede the Original
Loan Agreement. From and after the Effective Date, this Agreement shall govern
the terms of the “Obligations” under the Original Loan Agreement. To the extent
not replaced by Loan Documents dated as of the Closing Date, any “Loan
Documents” (as defined in the Original Loan Agreement) executed in connection
with the Original Loan Agreement (other than any such Loan Document that is
specifically terminated by the parties thereto) shall continue to be effective,
and all references in those prior Loan Documents to the “Loan Agreement,” the
“Agreement” or similar references, shall be deemed to refer to this Agreement
without further amendment thereof.

ARTICLE X

THE AGENT

     10.1 Appointment; Nature of Relationship. Bank One, NA is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Agent”) hereunder and under each other Loan Document, and each of the
Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Texas Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

     10.2 Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

     10.3 General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrowers, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-

99



--------------------------------------------------------------------------------



 



appealable judgment by a court of competent jurisdiction to have arisen from the
gross negligence or willful misconduct of such Person.

     10.4 No Responsibility for Credit Extensions, Recitals, etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party, any Guarantor or
any Affiliate of any Loan Party.

     10.5 Action on Instructions of the Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

     10.6 Employment of Agents and Counsel. The Agent may execute any of its
duties as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by the Agent or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

     10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be employees of the Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

100



--------------------------------------------------------------------------------



 



     10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrowers for which the Agent is entitled to reimbursement by
the Borrowers under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that, (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(g) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

     10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender, any Borrower or the
Borrower Representative referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default.” In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders; provided, that, the Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to the Agent’s gross negligence or willful misconduct.

     10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Loan Party
in which such Loan Party is not restricted hereby from engaging with any other
Person, all as if Bank One were not the Agent and without any duty to account
therefor to Lenders. Bank One and its Affiliates may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. The Agent in its
individual capacity, is not obligated to remain a Lender.

101



--------------------------------------------------------------------------------



 



     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Loan Parties and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
credit information or other information expressly required to be furnished to
the Lenders by the Agent or Arranger hereunder, neither the Agent nor the
Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrowers or any of their Affiliates that may come
into the possession of the Agent or Arranger (whether or not in their respective
capacity as Agent or Arranger) or any of their Affiliates.

     10.12 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower Representative, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign. The Agent may be removed at any time with or without
cause by written notice received by the Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint (with the consent of Borrower Representative, which shall not be
unreasonably withheld or delayed), on behalf of the Borrowers and the Lenders, a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrowers or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $100,000,000. Upon the acceptance of any appointment as the Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent. Upon the effectiveness of the resignation or removal
of the Agent, the resigning or removed Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Agent, the provisions of this Article X
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent hereunder
and under the other Loan Documents. In the event that there is a successor to
the Agent by merger, or the Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent.

102



--------------------------------------------------------------------------------



 



     10.13 Delegation to Affiliates. The Borrowers and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

     10.14 Execution of Loan Documents. The Lenders hereby empower and authorize
the Agent, on behalf of the Agent and the Lenders, to execute and deliver to the
Loan Parties the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents. Each Lender agrees that any action taken by the
Agent or the Required Lenders in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Agent or the Required Lenders
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that all of the Obligations hereunder
constitute one debt, secured pari passu by all of the Collateral.

     10.15 Collateral Matters.

     (a) The Lenders hereby irrevocably authorize the Agent, at its option and
in its sole discretion, to release or subordinate (as applicable) any Liens
granted to the Agent by the Loan Parties on any Collateral (i) upon the
termination of the Aggregate Commitment, payment and satisfaction in full in
cash of all Obligations (other than Unliquidated Secured Obligations), and the
cash collateralization of all Unliquidated Secured Obligations in a manner
satisfactory to each affected Lender, (ii) constituting Property being sold or
disposed of if the Loan Party disposing of such Property certifies to the Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting Property in which no Loan Party has at any
time during the term of this Agreement owned any interest, (iv) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (v) owned by or
leased to an Loan Party which is subject to a purchase money security interest
or which is the subject of a Capitalized Lease, in either case, entered into by
such Loan Party pursuant to Section 6.17(c), or (vi) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Agent and the Lenders pursuant to Section 8.1. Upon request by
the Agent at any time, the Lenders will confirm in writing the Agent’s authority
to release any Liens upon particular types or items of Collateral pursuant to
this Section 10.15. Except as provided in the preceding sentence, the Agent will
not release any Liens on Collateral without the prior written authorization of
the Required Lenders; provided that, the Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $6,000,000
during any calendar year without the prior written authorization of the Lenders.

103



--------------------------------------------------------------------------------



 



     (b) Upon receipt by the Agent of any authorization required pursuant to
Section 10.15(a) from the Required Lenders of the Agent’s authority to release
any Liens upon particular types or items of Collateral, and upon at least five
Business Days prior written request by the Loan Parties, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of its Liens upon such Collateral; provided
that, (i) the Agent shall not be required to execute any such document on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

     (c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected, or insured or has been encumbered, or that the Liens granted to
the Agent therein have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion given the Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that the
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing.

     (d) Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Agent and the Lenders, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Agent) obtain possession of any such Collateral, such Lender shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

     (e) Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Agent furnish such Lender, promptly after it becomes
available, a copy of each Report prepared by or on behalf of the Agent; (b) such
Lender expressly agrees and acknowledges that neither Bank One nor the Agent
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein, or (ii) shall be liable for any information contained in any Report;
(c) such Lender expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent, Bank One, or any other

104



--------------------------------------------------------------------------------



 



party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that Bank One undertakes no obligation to update, correct or supplement the
Reports; (d) such Lender agrees to keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party and not to
distribute any Report to any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees
(i) that neither Bank One nor the Agent shall be liable to such Lender or any
other Person receiving a copy of the Report for any inaccuracy or omission
contained in or relating to a Report, (ii) to conduct its own due diligence
investigation and make credit decisions with respect to the Loan Parties based
on such documents as such Lender deems appropriate without any reliance on the
Reports or on the Agent or Bank One, (iii) to hold the Agent and any such other
Person preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, any Obligations and (iv) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by the Agent and any such other Person preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

     10.16 Co-Agents, Documentation Agent, Syndication Agent, etc. Neither any
of the Lenders identified in this Agreement as a “co-agent” nor the
Documentation Agent or the Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

     11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Loan Party becomes insolvent, however
evidenced, or any Default occurs and is continuing, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Secured Obligations
owing to such Lender, whether or not the Secured Obligations, or any part
thereof, shall then be due.

105



--------------------------------------------------------------------------------



 



     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Credit Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Credit Exposure held by the other Lenders so
that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Secured Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to respective Pro Rata Share of the Aggregate Credit Exposure. In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Loan Parties and the
Lenders and their respective successors and assigns permitted hereby, except
that (a) the Loan Parties shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by Participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.2. The parties to this Agreement acknowledge that clause (b) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided
however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Credit Extension or which
holds any Note to direct payments relating to such Credit Extension or Note to
another Person. Any assignee of the rights to any Credit Extension or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Credit Extension (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Credit Extension.

106



--------------------------------------------------------------------------------



 



     12.2 Participations.

     (a) Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Credit Exposure of such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrowers under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrowers and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

     (b) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.3 or of any other Loan Document.

     (c) Benefit of Certain Provisions. Each Loan Party agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that, each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that, (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower Representative, and (ii) any
Participant not incorporated under the laws of the U.S. or any state thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender.

     12.3 Assignments.

107



--------------------------------------------------------------------------------



 



     (a) Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit G (an “Assignment Agreement”). Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Credit Extensions of the assigning Lender or (unless each of the
Borrower Representative and the Agent otherwise consents) be in an aggregate
amount not less than $5,000,000 in the case of any assignment of a Revolving
Commitment and $1,000,000 in the case of any assignment of a Term Loan or Term
Loan Commitment. The amount of the assignment shall be based on the Commitment
or outstanding Credit Extensions (if the Commitment has been terminated) subject
to the assignment, determined as of the date of such assignment or as of the
“Trade Date,” if the “Trade Date” is specified in the assignment.

     (b) Consents. The consent of the Borrower Representative shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that, the consent of the
Borrower Representative shall not be required if a Default has occurred and is
continuing. The consent of the Agent shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender with a Revolving Commitment
(in the case of an assignment of a Revolving Commitment) or is a Lender, an
Affiliate of a Lender or an Approved Fund (in the case of an assignment of any
other Commitment or Loans). The consent of the LC Issuer shall be required prior
to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment. Any consent required under
this Section 12.3(b) shall not be unreasonably withheld or delayed.

     (c) Effect; Effective Date. Upon (i) delivery to the Agent of a duly
executed Assignment Agreement, together with any consents required by
Sections 12.3(a) and 12.3(b), and (ii) payment of a $3,500 fee to the Agent for
processing such assignment (unless such fee is waived by the Agent), such
Assignment Agreement shall become effective on the effective date specified by
the Agent in such Assignment Agreement. The Assignment Agreement shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Credit Exposure under the
applicable Assignment Agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such Assignment Agreement, such Purchaser shall for all purposes be a Lender
party to this Agreement and any other Loan Document executed by or on behalf of
the Lenders and shall have all the rights and obligations of a Lender under the
Loan Documents, to the same extent as if it were an original party thereto, and
the transferor Lender shall be released with respect to the Commitment and
Credit Exposure assigned to such Purchaser (but not any other liabilities
accrued prior to

108



--------------------------------------------------------------------------------



 



such assignment, unless assumed by such Purchaser) without any further consent
or action by the Borrowers, the Lenders or the Agent. In the case of an
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Agent and the Borrowers shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

     (d) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the U.S. a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Credit Extensions owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

     12.4 Dissemination of Information. Each Loan Party authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties, including without
limitation any information contained in any Reports; provided that, each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

     12.5 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the U.S. or any state
thereof, the transferor Lender shall cause such Transferee, concurrently with
the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d).

     12.6 Assignment by LC Issuer. Notwithstanding anything contained herein, if
at any time Bank One assigns all of its Revolving Commitment and Revolving Loans
pursuant to Section 12.3, Bank One may, upon thirty days’ notice to the Borrower
Representative and the

109



--------------------------------------------------------------------------------



 



Lenders, resign as LC Issuer. In the event of any such resignation as LC Issuer,
the Borrower Representative shall be entitled to appoint from among the Lenders
a successor LC Issuer hereunder; provided however, that no failure by the
Borrower Representative to appoint any such successor shall affect the
resignation of Bank One as LC Issuer. If Bank One resigns as LC Issuer, it shall
retain all the rights and obligations of the LC Issuer hereunder with respect to
the Facility LCs outstanding as of the effective date of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Revolving Loans or fund risk participations in
outstanding Reimbursement Obligations pursuant to Section 2.1.2(d)).

ARTICLE XIII

NOTICES

     13.1 Notices; Effectiveness; Electronic Communications.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

     (i) if to any Loan Party, at its address or telecopier number set forth on
the signature page hereof;

     (ii) if to the Agent, at its address or telecopier number set forth on the
signature page hereof;

     (iii) if to the LC Issuer, at its address or telecopier number set forth on
the signature page hereof;

     (iv) if to a Lender, to it at its address or telecopier number set forth in
its Administrative Questionnaire.

     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

     (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that, the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has

110



--------------------------------------------------------------------------------



 



notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or any Loan Party may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Notwithstanding the foregoing,
in every instance, the Borrower Representative shall be required to provide
paper copies of the Compliance Certificates required by Section 6.1(e) to the
Agent.

          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

     13.2 Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV

COUNTERPARTS

     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

ARTICLE XV

GUARANTY

     15.1 Guaranty. Each Guarantor (other than those that have delivered a
separate Guaranty; each to be referred to in this Article XV as a Guarantor and
collectively as the Guarantors) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agent, the LC Issuer and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any

111



--------------------------------------------------------------------------------



 



action against, any Borrower, any Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”). Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.

     15.2 Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require the Agent, the LC Issuer
or any Lender to sue any Borrower, any Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

     15.3 No Discharge or Diminishment of Guaranty.

     (a) Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:

     (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise;

     (ii) any change in the corporate existence, structure or ownership of any
Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

     (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower, any Guarantor, or any other guarantor of or
other person liable for any of the Guaranteed Obligations, or their assets or
any resulting release or discharge of any obligation of any Borrower, any
Guarantor, or any other guarantor of or other person liable for any of the
Guaranteed Obligations; or

     (iv) the existence of any claim, setoff or other rights which any Guarantor
may have at any time against any Borrower, any Guarantor, any other guarantor of
the Guaranteed Obligations, the Agent, the LC Issuer, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.

     (b) The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Borrower, any Guarantor or any other

112



--------------------------------------------------------------------------------



 



guarantor of or other person liable for any of the Guaranteed Obligations, of
the Guaranteed Obligations or any part thereof.

     (c) Further, the obligations of any Guarantor hereunder are not discharged
or impaired or otherwise affected by:

     (i) the failure of the Agent, the LC Issuer or any Lender to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations;

     (ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;

     (iii) any release, non-perfection, or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

     (iv) any action or failure to act by the Agent, the LC Issuer or any Lender
with respect to any collateral securing any part of the Guaranteed Obligations;

     (v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).

     15.4 Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations, or any other person. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Borrower, any Guarantor, any other guarantor or any other person liable on
any part of the Guaranteed Obligations or exercise any other right or remedy
available to it against any Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully

113



--------------------------------------------------------------------------------



 



and indefeasibly paid in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Borrower, any other guarantor or any other person
liable on any of the Guaranteed Obligations, as the case may be, or any
security.

     15.5 Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Borrower, any Guarantor,
any person liable on the Guaranteed Obligations, or any collateral, until the
Loan Parties and the Guarantors have fully performed all their obligations to
the Agent, the LC Issuer and the Lender.

     15.6 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor’s obligations under this Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Agent, the LC Issuer and the Lenders are in
possession of this Guaranty. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

     15.7 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
LC Issuer nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

     15.8 Termination. The Lenders may continue to make loans or extend credit
to any Borrower based on this Guaranty until five days after the Agent receives
written notice of termination from any Guarantor. Notwithstanding receipt of any
such notice, each Guarantor will continue to be liable to the Lender for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.

     15.9 Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for or on account of any and
all present or future taxes, levies, imposts, duties, charges, deductions or
withholdings of whatever nature imposed by any governmental authority with
respect to such payments, and any and all liabilities with respect to the
foregoing, but excluding franchise taxes and taxes imposed on overall net income
of the Lender by the U.S. or the jurisdiction in which the Lender’s applicable
Lending Installation is located (collectively, “Taxes”). If any Guarantor is
required by law to deduct any Taxes from or in respect of any sum payable to the
Lenders under this Guaranty, (a) the sum payable must be increased as necessary
so that after making all required deductions (including

114



--------------------------------------------------------------------------------



 



deductions applicable to additional sums payable under this provision) the
Lenders receive an amount equal to the sum it would have received had no such
deductions been made, (b) the Guarantors must then make such deductions, and
must pay the full amount deducted to the relevant authority in accordance with
applicable law, and (c) the Guarantors must furnish to the Lender within
forty-five days after their due date certified copies of all official receipts
evidencing payment thereof.

     15.10 Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability.” This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

     15.11 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to

115



--------------------------------------------------------------------------------



 



receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

     15.12 Lending Installations. The Guaranteed Obligations may be booked at
any Lending Installation. All terms of this Guaranty apply to and may be
enforced by or on behalf of any Lending Installation.

     15.13 Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XV is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agent, the LC Issuer and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations of liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     16.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

     16.2 CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR TEXAS STATE COURT SITTING
IN DALLAS, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND EACH LOAN PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN
PARTY AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTION WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN DALLAS, TEXAS.

116



--------------------------------------------------------------------------------



 



     16.3 WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVII

THE BORROWER REPRESENTATIVE

     17.1 Appointment; Nature of Relationship. APC is hereby appointed by each
of the Borrowers as its contractual representative (herein referred to as the
“Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article XVII. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans in the Funding Account. The Agent and the Lenders, and
their respective officers, directors, agents or employees, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 17.1.

     17.2 Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

     17.3 Employment of Agents. The Borrower Representative may execute any of
its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Persons.

     17.4 Notices. Each Borrower shall promptly notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Agent and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

     17.5 Successor Borrower Representative. Upon the prior written consent of
the Agent, the Borrower Representative may resign at any time, such resignation
to be effective upon the

117



--------------------------------------------------------------------------------



 



appointment of a successor Borrower Representative. The Agent shall give prompt
written notice of such resignation to the Lenders.

     17.6 Execution of Loan Documents; Aggregate Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Aggregate Borrowing Base Certificates and the
Compliance Certificates. Each Borrower agrees that any action taken by the
Borrower Representative or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

     17.7 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each Fiscal Month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

[Signature Pages Follow]

118



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the
Agent have executed this Agreement as of the date first above written.

                  BORROWERS:
 
                ACTION PERFORMANCE COMPANIES, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Chief Financial Officer    
 
                ACTION RACING COLLECTABLES, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    
 
                ACTION SPORTS IMAGE, L.L.C.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Chief Financial Officer    
 
                FUNLINE MERCHANDISE COMPANY, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Executive Vice President    
 
                JEFF HAMILTON COLLECTION, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Secretary    

 



--------------------------------------------------------------------------------



 



                  MCARTHUR TOWEL AND SPORTS, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    
 
                RACING COLLECTABLES CLUB OF AMERICA, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    
 
                TREVCO TRADING CORP.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Secretary    
 
                LOAN PARTIES:
 
                ACTION CORPORATE SERVICES, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      President    
 
                AW ACQUISITION CORP.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    
 
                CREATIVE MARKETING & PROMOTIONS, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    

 



--------------------------------------------------------------------------------



 



                  GORACING.COM, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Chief Financial Officer    
 
                GORACING INTERACTIVE SERVICES, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      President    
 
                RYP, INC.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    
 
                THE FAN CLUB COMPANY, L.L.C.
 
           

  By:   /s/ R. David Martin    

     

--------------------------------------------------------------------------------

     

      R. David Martin    

      Vice President    
 
                NOTICE ADDRESS FOR ALL BORROWERS AND LOAN PARTIES:
 
                c/o ACTION PERFORMANCE COMPANIES, INC.
 
                Address: 1480 S. Hohokam Drive
                  Tempe, AZ 85281     Attention: R. David Martin     Telephone:
(602) 337-3700     Facsimile: (602) 337-3780

 



--------------------------------------------------------------------------------



 



                  with a copy to:
 
                Greenberg Traurig, LLP     2375 East Camelback Road, Suite 700  
  Phoenix, AZ 85016     Attention: Jeffrey H. Verbin, Esq.     Telephone:
(602) 445-8202     Facsimile: (602) 445-8630

 



--------------------------------------------------------------------------------



 



                  AGENT AND LENDER:
 
                BANK ONE, NA     Individually, as Agent and LC Issuer
 
           

  By:   /s/ Gary N. Fowler    

     

--------------------------------------------------------------------------------

     

  Name:   Gary N. Fowler    

  Title:   Director    
 
                Address:     Bank One, NA     1717 Main Street, LL1     Dallas,
Texas 75201     Attention: Andrea S. Friedheim     Telephone: (214) 290-3357    
Facsimile:(214) 290-____

 